 

Exhibit 10.1

 

APPLIED ENERGETICS, INC.  

2018 Incentive Stock Plan

 

THIS APPLIED ENERGETICS, INC. 2018 INCENTIVE STOCK PLAN (the “Plan”) is designed
to retain directors, executives and selected employees and consultants and
reward them for making major contributions to the success of the Company. These
objectives are accomplished by making long-term incentive awards under the Plan
thereby providing Participants with a proprietary interest in the growth and
performance of the Company.

 

1.            Definitions.

 

(a)          “Board” - The Board of Directors of the Company.

 

(b)          “Code” - The Internal Revenue Code of 1986, as amended from time to
time.

 

(c)          “Committee” - The Compensation Committee of the Company’s Board, or
such other committee of the Board that is designated by the Board to administer
the Plan, composed of not less than two members of the Board all of whom are
disinterested persons, as contemplated by Rule 16b-3 (“Rule 16b-3”) promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(d)          “Company” – APPLIED ENERGETICS, INC. and its subsidiaries including
subsidiaries of subsidiaries.

 

(e)          “Exchange Act” - The Securities Exchange Act of 1934, as amended
from time to time.

 

(f)           “Fair Market Value” - The fair market value of the Company’s
issued and outstanding Stock as determined in good faith by the Board or
Committee.

 

(g)          “Grant” - The grant of any form of stock option, stock award, or
stock purchase offer, whether granted singly, in combination or in tandem, to a
Participant pursuant to such terms, conditions and limitations as the Committee
may establish in order to fulfill the objectives of the Plan.

 

(h)          “Grant Agreement” - An agreement between the Company and a
Participant that sets forth the terms, conditions and limitations applicable to
a Grant.

 

(i)           “Option” - Either an Incentive Stock Option, in accordance with
Section 422 of Code, or a Nonstatutory Option, to purchase the Company’s Stock
that may be awarded to a Participant under the Plan. A Participant who receives
an award of an Option shall be referred to as an “Optionee.”

 

(j)           “Participant” - A director, officer, employee or consultant of the
Company to whom an Award has been made under the Plan.

 

 

 

 

(k)          “Restricted Stock Purchase Offer” - A Grant of the right to
purchase a specified number of shares of Stock pursuant to a written agreement
issued under the Plan.

 

(l)           “Securities Act” - The Securities Act of 1933, as amended from
time to time.

 

(m)         “Stock” - Authorized and issued or unissued shares of common stock
of the Company.

 

(n)          “Stock Award” - A Grant made under the Plan in stock or denominated
in units of stock for which the Participant is not obligated to pay additional
consideration.

 

2.           Administration. The Plan shall be administered by the Board,
provided however, that the Board may delegate such administration to the
Committee. Subject to the provisions of the Plan, the Board and/or the Committee
shall have authority to (a) grant, in its discretion, Incentive Stock Options in
accordance with Section 422 of the Code, or Nonstatutory Options, Stock Awards
or Restricted Stock Purchase Offers; (b) determine in good faith the fair market
value of the Stock covered by any Grant; (c) determine which eligible persons
shall receive Grants and the number of shares, restrictions, terms and
conditions to be included in such Grants; (d) construe and interpret the Plan;
(e) promulgate, amend and rescind rules and regulations relating to its
administration, and correct defects, omissions and inconsistencies in the Plan
or any Grant; (f) consistent with the Plan and with the consent of the
Participant, as appropriate, amend any outstanding Grant or amend the exercise
date or dates thereof; (g) determine the duration and purpose of leaves of
absence which may be granted to Participants without constituting termination of
their employment for the purpose of the Plan or any Grant; and (h) make all
other determinations necessary or advisable for the Plan’s administration. The
interpretation and construction by the Board of any provisions of the Plan or
selection of Participants shall be conclusive and final. No member of the Board
or the Committee shall be liable for any action or determination made in good
faith with respect to the Plan or any Grant made thereunder.

 

3.            Eligibility.

 

(a)          General: The persons who shall be eligible to receive Grants shall
be directors, officers, employees or consultants to the Company. The term
consultant shall mean any person, other than an employee, who is engaged by the
Company to render services and is compensated for such services. An Optionee may
hold more than one Option. Any issuance of a Grant to an officer or director of
the Company subsequent to the first registration of any of the securities of the
Company under the Exchange Act shall comply with the requirements of Rule 16b-3.

 

(b)          Incentive Stock Options: Incentive Stock Options may only be issued
to employees of the Company. Incentive Stock Options may be granted to officers
or directors, provided they are also employees of the Company. Payment of a
director’s fee shall not be sufficient to constitute employment by the Company. 

 

2 

 

 

The Company shall not grant an Incentive Stock Option under the Plan to any
employee if such Grant would result in such employee holding the right to
exercise for the first time in any one calendar year, under all Incentive Stock
Options granted under the Plan or any other plan maintained by the Company, with
respect to shares of Stock having an aggregate fair market value, determined as
of the date of the Option is granted, in excess of $100,000. Should it be
determined that an Incentive Stock Option granted under the Plan exceeds such
maximum for any reason other than a failure in good faith to value the Stock
subject to such option, the excess portion of such option shall be considered a
Nonstatutory Option. To the extent the employee holds two (2) or more such
Options which become exercisable for the first time in the same calendar year,
the foregoing limitation on the exercisability of such Option as Incentive Stock
Options under the Federal tax laws shall be applied on the basis of the order in
which such Options are granted. If, for any reason, an entire Option does not
qualify as an Incentive Stock Option by reason of exceeding such maximum, such
Option shall be considered a Nonstatutory Option.

 

(c)          Nonstatutory Option: The provisions of the foregoing Section 3(b)
shall not apply to any Option designated as a “Nonstatutory Option” or which
sets forth the intention of the parties that the Option be a Nonstatutory
Option.

 

(d)          Stock Awards and Restricted Stock Purchase Offers: The provisions
of this Section 3 shall not apply to any Stock Award or Restricted Stock
Purchase Offer under the Plan.

 

4.            Stock.

 

(a)          Authorized Stock: Stock subject to Grants may be either unissued or
reacquired Stock.

 

(b)          Number of Shares: Subject to adjustment as provided in Section 5(i)
of the Plan, the total number of shares of Stock which may be purchased or
granted directly by Options, Stock Awards or Restricted Stock Purchase Offers,
or purchased indirectly through exercise of Options granted under the Plan shall
not exceed Fifty Million (50,000,000) shares. If any Grant shall for any reason
terminate or expire, any shares allocated thereto but remaining unpurchased upon
such expiration or termination shall again be available for Grants with respect
thereto under the Plan as though no Grant had previously occurred with respect
to such shares. Any shares of Stock issued pursuant to a Grant and repurchased
pursuant to the terms thereof shall be available for future Grants as though not
previously covered by a Grant.

 

(c)          Reservation of Shares: The Company shall reserve and keep available
at all times during the term of the Plan such number of shares as shall be
sufficient to satisfy the requirements of the Plan. If, after reasonable
efforts, which efforts shall not include the registration of the Plan or Grants
under the Securities Act, the Company is unable to obtain authority from any
applicable regulatory body, which authorization is deemed necessary by legal
counsel for the Company for the lawful issuance of shares hereunder, the Company
shall be relieved of any liability with respect to its failure to issue and sell
the shares for which such requisite authority was so deemed necessary unless and
until such authority is obtained.

 

3 

 

 

(d)          Application of Funds:

 

The proceeds received by the Company from the sale of Stock pursuant to the
exercise of Options or rights under Stock Purchase Agreements will be used for
general corporate purposes.

 

(e)          No Obligation to Exercise: The issuance of a Grant shall impose no
obligation upon the Participant to exercise any rights under such Grant.

 

5.            Terms and Conditions of Options. Options granted hereunder shall
be evidenced by agreements between the Company and the respective Optionees, in
such form and substance as the Board or Committee shall from time to time
approve. The form of Incentive Stock Option Agreement attached hereto as
Exhibit A and the three forms of a Nonstatutory Stock Option Agreement for
employees, for directors and for consultants, attached hereto as Exhibit B-1,
Exhibit B-2 and Exhibit B-3, respectively, shall be deemed to be approved by the
Board. Option agreements need not be identical, and in each case may include
such provisions as the Board or Committee may determine, but all such agreements
shall be subject to and limited by the following terms and conditions:

 

(a)          Number of Shares: Each Option shall state the number of shares to
which it pertains.

 

(b)          Exercise Price: Each Option shall state the exercise price, which
shall be determined as follows:

 

(i)           Any Incentive Stock Option granted to a person who at the time the
Option is granted owns (or is deemed to own pursuant to Section 424(d) of the
Code) stock possessing more than ten percent (10%) of the total combined voting
power or value of all classes of stock of the Company (“Ten Percent Holder”)
shall have an exercise price of no less than 110% of the Fair Market Value of
the Stock as of the date of grant; and

 

(ii)          Incentive Stock Options granted to a person who at the time the
Option is granted is not a Ten Percent Holder shall have an exercise price of no
less than 100% of the Fair Market Value of the Stock as of the date of grant.

 

For the purposes of this Section 5(b), the Fair Market Value shall be as
determined by the Board in good faith, which determination shall be conclusive
and binding; provided however, that if there is a public market for such Stock,
the Fair Market Value per share shall be the average of the bid and asked prices
(or the closing price if such stock is listed on the NASDAQ National Market
System or Small Cap Issue Market) on the date of grant of the Option, or if
listed on a stock exchange, the closing price on such exchange on such date of
grant.

 

4 

 

 

(c)          Medium and Time of Payment: The exercise price shall become
immediately due upon exercise of the Option and shall be paid in cash or check
made payable to the Company. Should the Company’s outstanding Stock be
registered under Section 12(g) of the Exchange Act at the time the Option is
exercised, then the exercise price may also be paid as follows:

 

(i)           in shares of Stock held by the Optionee for the requisite period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes and valued at Fair Market Value on the exercise date, or

 

(ii)          through a special sale and remittance procedure pursuant to which
the Optionee shall concurrently provide irrevocable written instructions (a) to
a Company designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the aggregate exercise price
payable for the purchased shares plus all applicable Federal, state and local
income and employment taxes required to be withheld by the Company by reason of
such purchase and (b) to the Company to deliver the certificates for the
purchased shares directly to such brokerage firm in order to complete the sale
transaction.

 

At the discretion of the Board, exercisable either at the time of Option grant
or of Option exercise, the exercise price may also be paid (i) by Optionee’s
delivery of a promissory note in form and substance satisfactory to the Company
and permissible under applicable securities rules and bearing interest at a rate
determined by the Board in its sole discretion, but in no event less than the
minimum rate of interest required to avoid the imputation of compensation income
to the Optionee under the Federal tax laws, or (ii) in such other form of
consideration permitted by the State of Delaware corporations law as may be
acceptable to the Board.

 

(d)          Term and Exercise of Options: Any Option granted to an employee of
the Company shall become exercisable over a period of no longer than five (5)
years, and no less than twenty percent (20%) of the shares covered thereby shall
become exercisable annually. No Option shall be exercisable, in whole or in
part, prior to one (1) year from the date it is granted unless the Board shall
specifically determine otherwise, as provided herein. In no event shall any
Option be exercisable after the expiration of ten (10) years from the date it is
granted, and no Incentive Stock Option granted to a Ten Percent Holder shall, by
its terms, be exercisable after the expiration of five (5) years from the date
of the Option. Unless otherwise specified by the Board or the Committee in the
resolution authorizing such Option, the date of grant of an Option shall be
deemed to be the date upon which the Board or the Committee authorizes the
granting of such Option.

 

Each Option shall be exercisable to the nearest whole share, in installments or
otherwise, as the respective Option agreements may provide. During the lifetime
of an Optionee, the Option shall be exercisable only by the Optionee and shall
not be assignable or transferable by the Optionee, and no other person shall
acquire any rights therein. To the extent not exercised, installments (if more
than one) shall accumulate, but shall be exercisable, in whole or in part, only
during the period for exercise as stated in the Option agreement, whether or not
other installments are then exercisable.

 

(e)          Termination of Status as Employee, Consultant or Director: If
Optionee’s status as an employee shall terminate for any reason other than
Optionee’s disability or death, then Optionee (or if the Optionee shall die
after such termination, but prior to exercise, Optionee’s personal
representative or the person entitled to succeed to the Option) shall have the
right to exercise the portions of any of Optionee’s Incentive Stock Options
which were exercisable as of the date of such termination, in whole or in part,
not less than 30 days nor more than three (3) months after such termination (or,
in the event of “termination for good cause” as that term is defined in Delaware
case law related thereto, or by the terms of the Plan or the Option Agreement or
an employment agreement, the Option shall automatically terminate as of the
termination of employment as to all shares covered by the Option).

 

5 

 

 

With respect to Nonstatutory Options granted to employees, directors or
consultants, the Board may specify such period for exercise, not less than 30
days (except that in the case of “termination for cause” or removal of a
director, the Option shall automatically terminate as of the termination of
employment or services as to shares covered by the Option, following termination
of employment or services as the Board deems reasonable and appropriate. The
Option may be exercised only with respect to installments that the Optionee
could have exercised at the date of termination of employment or services.
Nothing contained herein or in any Option granted pursuant hereto shall be
construed to affect or restrict in any way the right of the Company to terminate
the employment or services of an Optionee with or without cause.

 

(f)           Disability of Optionee: If an Optionee is disabled (within the
meaning of Section 22(e)(3) of the Code) at the time of termination, the three
(3) month period set forth in Section 5(e) shall be a period, as determined by
the Board and set forth in the Option, of not less than six months nor more than
one year after such termination.

 

(g)          Death of Optionee: If an Optionee dies while employed by, engaged
as a consultant to, or serving as a Director of the Company, the portion of such
Optionee’s Option which was exercisable at the date of death may be exercised,
in whole or in part, by the estate of the decedent or by a person succeeding to
the right to exercise such Option at any time within (i) a period, as determined
by the Board and set forth in the Option, of not less than six (6) months nor
more than one (1) year after Optionee’s death, which period shall not be more,
in the case of a Nonstatutory Option, than the period for exercise following
termination of employment or services, or (ii) during the remaining term of the
Option, whichever is the lesser. The Option may be so exercised only with
respect to installments exercisable at the time of Optionee’s death and not
previously exercised by the Optionee.

 

(h)          Nontransferability of Option: No Option shall be transferable by
the Optionee, except by will or by the laws of descent and distribution.

 

(i)           Recapitalization: Subject to any required action of shareholders,
the number of shares of Stock covered by each outstanding Option, and the
exercise price per share thereof set forth in each such Option, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Stock of the Company resulting from a stock split, stock dividend,
combination, subdivision or reclassification of shares, or the payment of a
stock dividend, or any other increase or decrease in the number of such shares
affected without receipt of consideration by the Company; provided, however, the
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration” by the Company.

 

6 

 

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, unless otherwise provided in the relevant Option
Agreement, if the entity which shall be the surviving entity does not tender to
Optionee an offer, which it has no obligation to do, to substitute for any
unexercised Option a stock option or capital stock of such surviving of such
surviving entity, as applicable, which on an equitable basis shall provide the
Optionee with substantially the same economic benefit as such unexercised
Option, then the Board may grant to such Optionee, in its sole and absolute
discretion and without obligation, the right for a period commencing thirty (30)
days prior to and ending immediately prior to the date determined by the Board
pursuant hereto for termination of the Option or during the remaining term of
the Option, whichever is the lesser, to exercise any unexpired Option or Options
without regard to the installment provisions of Paragraph 6(d) of the Plan;
provided, that any such right granted shall be granted to all Optionees not
receiving an offer to receive substitute options on a consistent basis, and
provided further, that any such exercise shall be subject to the consummation of
such Reorganization. Notwithstanding the foregoing, any Option Agreement entered
into under this Plan may provide for accelerated vesting or other appropriate
adjustments, which may differ from the provisions of this Section 5(j), in the
event of a Reorganization, without further action by the Board.

 

Subject to any required action of shareholders, if the Company shall be the
surviving entity in any merger or consolidation, each outstanding Option
thereafter shall pertain to and apply to the securities to which a holder of
shares of Stock equal to the shares subject to the Option would have been
entitled by reason of such merger or consolidation.

 

In the event of a change in the Stock of the Company as presently constituted,
which is limited to a change of all of its authorized shares without par value
into the same number of shares with a par value, the shares resulting from any
such change shall be deemed to be the Stock within the meaning of the Plan.

 

To the extent that the foregoing adjustments relate to stock or securities of
the Company, unless otherwise provided in the relevant Option agreement, such
adjustments shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided in this
Section 5(i), the Optionee shall have no rights by reason of any subdivision or
consolidation of shares of stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number or price of shares of Stock subject to any Option
shall not be affected by, and no adjustment shall be made by reason of, any
dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.

 

The Grant of an Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make any adjustments, reclassifications,
reorganizations or changes in its capital or business structure or to merge,
consolidate, dissolve, or liquidate or to sell or transfer all or any part of
its business or assets.

 

7 

 

 

(j)           Rights as a Shareholder: An Optionee shall have no rights as a
shareholder with respect to any shares covered by an Option until the effective
date of the issuance of the shares following exercise of such Option by
Optionee. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date such stock certificate is issued,
except as expressly provided in Section 5(i) hereof.

 

(k)          Modification, Acceleration, Extension, and Renewal of Options:
Subject to the terms and conditions and within the limitations of the Plan, the
Board may modify an Option, or, once an Option is exercisable, accelerate the
rate at which it may be exercised, and may extend or renew outstanding Options
granted under the Plan or accept the surrender of outstanding Options (to the
extent not theretofore exercised) and authorize the granting of new Options in
substitution for such Options, provided such action is permissible under
Section 422 of the Code and applicable state securities rules. Notwithstanding
the provisions of this Section 5(k), however, no modification of an Option
shall, without the consent of the Optionee, alter to the Optionee’s detriment or
impair any rights or obligations under any Option theretofore granted under the
Plan.

 

(l)           Exercise Before Exercise Date: At the discretion of the Board, the
Option may, but need not, include a provision whereby the Optionee may elect to
exercise all or any portion of the Option prior to the stated exercise date of
the Option or any installment thereof. Any shares so purchased prior to the
stated exercise date shall be subject to repurchase by the Company upon
termination of Optionee’s employment as contemplated by Section 5(n) hereof
prior to the exercise date stated in the Option and such other restrictions and
conditions as the Board or Committee may deem advisable.

 

(m)         Other Provisions: The Option agreements authorized under the Plan
shall contain such other provisions, including, without limitation, restrictions
upon the exercise of the Options, as the Board or the Committee shall deem
advisable. Shares shall not be issued pursuant to the exercise of an Option, if
the exercise of such Option or the issuance of shares thereunder would violate,
in the opinion of legal counsel for the Company, the provisions of any
applicable law or the rules or regulations of any applicable governmental or
administrative agency or body, such as the Code, the Securities Act, the
Exchange Act, applicable state securities rules, Delaware corporation law, and
the rules promulgated under the foregoing or the rules and regulations of any
exchange upon which the shares of the Company are listed. Without limiting the
generality of the foregoing, the exercise of each Option shall be subject to the
condition that if at any time the Company shall determine that (i) the
satisfaction of withholding tax or other similar liabilities, or (ii) the
listing, registration or qualification of any shares covered by such exercise
upon any securities exchange or under any state or federal law, or (iii) the
consent or approval of any regulatory body, or (iv) the perfection of any
exemption from any such withholding, listing, registration, qualification,
consent or approval is necessary or desirable in connection with such exercise
or the issuance of shares thereunder, then in any such event, such exercise
shall not be effective unless such withholding, listing registration,
qualification, consent, approval or exemption shall have been effected, obtained
or perfected free of any conditions not acceptable to the Company.

 

8 

 

 

(n)          Repurchase Agreement: The Board may, in its discretion, require as
a condition to the Grant of an Option hereunder, that an Optionee execute an
agreement with the Company, in form and substance satisfactory to the Board in
its discretion (“Repurchase Agreement”), (i) restricting the Optionee’s right to
transfer shares purchased under such Option without first offering such shares
to the Company or another shareholder of the Company upon the same terms and
conditions as provided therein; and (ii) providing that upon termination of
Optionee’s employment with the Company, for any reason, the Company (or another
shareholder of the Company, as provided in the Repurchase Agreement) shall have
the right at its discretion (or the discretion of such other shareholders) to
purchase and/or redeem all such shares owned by the Optionee on the date of
termination of his or her employment at a price equal to: (A) the fair value of
such shares as of such date of termination; or (B) if such repurchase right
lapses at 20% of the number of shares per year, the original purchase price of
such shares, and upon terms of payment permissible under applicable state
securities rules; provided that in the case of Options or Stock Awards granted
to officers, directors, consultants or affiliates of the Company, such
repurchase provisions may be subject to additional or greater restrictions as
determined by the Board or Committee.

 

6.            Stock Awards and Restricted Stock Purchase Offers.

 

(a)          Types of Grants.

 

(i)           Stock Award. All or part of any Stock Award under the Plan may be
subject to conditions established by the Board or the Committee, and set forth
in the Stock Award Agreement, which may include, but are not limited to,
continuous service with the Company, achievement of specific business
objectives, increases in specified indices, attaining growth rates and other
comparable measurements of Company performance. Such Awards may be based on Fair
Market Value or other specified valuation. All Stock Awards will be made
pursuant to the execution of a Stock Award Agreement substantially in the form
attached hereto as Exhibit C.

 

(ii)          Restricted Stock Purchase Offer. A Grant of a Restricted Stock
Purchase Offer under the Plan shall be subject to such (i) vesting contingencies
related to the Participant’s continued association with the Company for a
specified time and (ii) other specified conditions as the Board or Committee
shall determine, in their sole discretion, consistent with the provisions of the
Plan. All Restricted Stock Purchase Offers shall be made pursuant to a
Restricted Stock Purchase Offer substantially in the form attached hereto as
Exhibit D.

 

(b)          Conditions and Restrictions. Shares of Stock which Participants may
receive as a Stock Award under a Stock Award Agreement or Restricted Stock
Purchase Offer under a Restricted Stock Purchase Offer may include such
restrictions as the Board or Committee, as applicable, shall determine,
including restrictions on transfer, repurchase rights, right of first refusal,
and forfeiture provisions. When transfer of Stock is so restricted or subject to
forfeiture provisions it is referred to as “Restricted Stock”. Further, with
Board or Committee approval, Stock Awards or Restricted Stock Purchase Offers
may be deferred, either in the form of installments or a future lump sum
distribution. The Board or Committee may permit selected Participants to elect
to defer distributions of Stock Awards or Restricted Stock Purchase Offers in
accordance with procedures established by the Board or Committee to assure that
such deferrals comply with applicable requirements of the Code including, at the
choice of Participants, the capability to make further deferrals for
distribution after retirement. Any deferred distribution, whether elected by the
Participant or specified by the Stock Award Agreement, Restricted Stock Purchase
Offers or by the Board or Committee, may require the payment be forfeited in
accordance with the provisions of Section 6(c). Dividends or dividend equivalent
rights may be extended to and made part of any Stock Award or Restricted Stock
Purchase Offers denominated in Stock or units of Stock, subject to such terms,
conditions and restrictions as the Board or Committee may establish.

 

9 

 

 

(c)          Cancellation and Rescission of Grants. Unless the Stock Award
Agreement or Restricted Stock Purchase Offer specifies otherwise, the Board or
Committee, as applicable, may cancel any unexpired, unpaid, or deferred Grants
at any time if the Participant is not in compliance with all other applicable
provisions of the Stock Award Agreement or Restricted Stock Purchase Offer, the
Plan and with the following conditions:

 

(i)           A Participant shall not render services for any organization or
engage directly or indirectly in any business which, in the judgment of the
chief executive officer of the Company or other senior officer designated by the
Board or Committee, is or becomes competitive with the Company, or which
organization or business, or the rendering of services to such organization or
business, is or becomes otherwise prejudicial to or in conflict with the
interests of the Company. For Participants whose employment has terminated, the
judgment of the chief executive officer shall be based on the Participant’s
position and responsibilities while employed by the Company, the Participant’s
post-employment responsibilities and position with the other organization or
business, the extent of past, current and potential competition or conflict
between the Company and the other organization or business, the effect on the
Company’s customers, suppliers and competitors and such other considerations as
are deemed relevant given the applicable facts and circumstances. A Participant
who has retired shall be free, however, to purchase as an investment or
otherwise, stock or other securities of such organization or business so long as
they are listed upon a recognized securities exchange or traded
over-the-counter, and such investment does not represent a substantial
investment to the Participant or a greater than ten percent (10%) equity
interest in the organization or business.

 

(ii)          A Participant shall not, without prior written authorization from
the Company, disclose to anyone outside the Company, or use in other than the
Company’s business, any confidential information or material, as defined in the
Company’s Proprietary Information and Invention Agreement or similar agreement
regarding confidential information and intellectual property, relating to the
business of the Company, acquired by the Participant either during or after
employment with the Company.

 

(iii)         A Participant, pursuant to the Company’s Proprietary Information
and Invention Agreement, shall disclose promptly and assign to the Company all
right, title and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by the Company, relating in any
manner to the actual or anticipated business, research or development work of
the Company and shall do anything reasonably necessary to enable the Company to
secure a patent where appropriate in the United States and in foreign countries.

 

10 

 

 

(iv)         Upon exercise, payment or delivery pursuant to a Grant, the
Participant shall certify on a form acceptable to the Committee that he or she
is in compliance with the terms and conditions of the Plan. Failure to comply
with all of the provisions of this Section 6(c) prior to, or during the six
months after, any exercise, payment or delivery pursuant to a Grant shall cause
such exercise, payment or delivery to be rescinded. The Company shall notify the
Participant in writing of any such rescission within two years after such
exercise, payment or delivery. Within ten days after receiving such a notice
from the Company, the Participant shall pay to the Company the amount of any
gain realized or payment received as a result of the rescinded exercise, payment
or delivery pursuant to a Grant. Such payment shall be made either in cash or by
returning to the Company the number of shares of Stock that the Participant
received in connection with the rescinded exercise, payment or delivery.

 

(d)          Nonassignability.

 

(i)           Except pursuant to Section 6(e)(iii) and except as set forth in
Section 6(d)(ii), no Grant or any other benefit under the Plan shall be
assignable or transferable, or payable to or exercisable by, anyone other than
the Participant to whom it was granted.

 

(ii)          Where a Participant terminates employment and retains a Grant
pursuant to Section 6(e)(ii) in order to assume a position with a governmental,
charitable or educational institution, the Board or Committee, in its discretion
and to the extent permitted by law, may authorize a third party (including but
not limited to the trustee of a “blind” trust), acceptable to the applicable
governmental or institutional authorities, the Participant and the Board or
Committee, to act on behalf of the Participant with regard to such Awards.

 

(e)          Termination of Employment. If the employment or service to the
Company of a Participant terminates, other than pursuant to any of the following
provisions under this Section 6(e), all unexercised, deferred and unpaid Stock
Awards or Restricted Stock Purchase Offers shall be cancelled immediately,
unless the Stock Award Agreement or Restricted Stock Purchase Offer provides
otherwise:

 

(i)           Retirement Under a Company Retirement Plan. When a Participant’s
employment terminates as a result of retirement in accordance with the terms of
a Company retirement plan, the Board or Committee may permit Stock Awards or
Restricted Stock Purchase Offers to continue in effect beyond the date of
retirement in accordance with the applicable Grant Agreement and the
exercisability and vesting of any such Grants may be accelerated.

 

(ii)          Rights in the Best Interests of the Company. When a Participant
resigns from the Company and, in the judgment of the Board or Committee, the
acceleration and/or continuation of outstanding Stock Awards or Restricted Stock
Purchase Offers would be in the best interests of the Company, the Board or
Committee may (i) authorize, where appropriate, the acceleration and/or
continuation of all or any part of Grants issued prior to such termination and
(ii) permit the exercise, vesting and payment of such Grants for such period as
may be set forth in the applicable Grant Agreement, subject to earlier
cancellation pursuant to Section 9 or at such time as the Board or Committee
shall deem the continuation of all or any part of the Participant’s Grants are
not in the Company’s best interest.

 

11 

 

 

(iii)         Death or Disability of a Participant.

 

(1)       In the event of a Participant’s death, the Participant’s estate or
beneficiaries shall have a period up to the expiration date specified in the
Grant Agreement within which to receive or exercise any outstanding Grant held
by the Participant under such terms as may be specified in the applicable Grant
Agreement. Rights to any such outstanding Grants shall pass by will or the laws
of descent and distribution in the following order: (a) to beneficiaries so
designated by the Participant; if none, then (b) to a legal representative of
the Participant; if none, then (c) to the persons entitled thereto as determined
by a court of competent jurisdiction. Grants so passing shall be made at such
times and in such manner as if the Participant were living.

 

(2)       In the event a Participant is deemed by the Board or Committee to be
unable to perform his or her usual duties by reason of mental disorder or
medical condition which does not result from facts which would be grounds for
termination for cause, Grants and rights to any such Grants may be paid to or
exercised by the Participant, if legally competent, or a committee or other
legally designated guardian or representative if the Participant is legally
incompetent by virtue of such disability.

 

(3)       After the death or disability of a Participant, the Board or Committee
may in its sole discretion at any time (1) terminate restrictions in Grant
Agreements; (2) accelerate any or all installments and rights; and (3) instruct
the Company to pay the total of any accelerated payments in a lump sum to the
Participant, the Participant’s estate, beneficiaries or representative;
notwithstanding that, in the absence of such termination of restrictions or
acceleration of payments, any or all of the payments due under the Grant might
ultimately have become payable to other beneficiaries.

 

(4)       In the event of uncertainty as to interpretation of or controversies
concerning this Section 6, the determinations of the Board or Committee, as
applicable, shall be binding and conclusive.

 

7.           Investment Intent. All Grants under the Plan are intended to be
exempt from registration under the Securities Act or registered thereunder on
Form S-8 or any other form available for such registration. Unless and until the
granting of Options or sale and issuance of Stock subject to the Plan are
registered under the Securities Act or shall be exempt pursuant to the rules
promulgated thereunder, each Grant under the Plan shall provide that the
purchases or other acquisitions of Stock thereunder shall be for investment
purposes and not with a view to, or for resale in connection with, any
distribution thereof. Further, unless the issuance and sale of the Stock have
been registered under the Securities Act, each Grant shall provide that no
shares shall be purchased upon the exercise of the rights under such Grant
unless and until (i) all then applicable requirements of state and federal laws
and regulatory agencies shall have been fully complied with to the satisfaction
of the Company and its counsel, and (ii) if requested to do so by the Company,
the person exercising the rights under the Grant shall (i) give written
assurances as to knowledge and experience of such person (or a representative
employed by such person) in financial and business matters and the ability of
such person (or representative) to evaluate the merits and risks of exercising
the Option, and (ii) execute and deliver to the Company a letter of investment
intent and/or such other form related to applicable exemptions from
registration, all in such form and substance as the Company may require. If
shares are issued upon exercise of any rights under a Grant without registration
under the Securities Act, subsequent registration of such shares shall relieve
the purchaser thereof of any investment restrictions or representations made
upon the exercise of such rights.

 

12 

 

 

8.             Amendment, Modification, Suspension or Discontinuance of the
Plan. The Board may, insofar as permitted by law, from time to time, with
respect to any shares at the time not subject to outstanding Grants, suspend or
terminate the Plan or revise or amend it in any respect whatsoever, except that
without the approval of the shareholders of the Company, no such revision or
amendment shall (i) increase the number of shares subject to the Plan, (ii)
decrease the price at which Grants may be granted, (iii) materially increase the
benefits to Participants, or (iv) change the class of persons eligible to
receive Grants under the Plan; provided, however, no such action shall alter or
impair the rights and obligations under any Option, or Stock Award, or
Restricted Stock Purchase Offer outstanding as of the date thereof without the
written consent of the Participant thereunder. No Grant may be issued while the
Plan is suspended or after it is terminated, but the rights and obligations
under any Grant issued while the Plan is in effect shall not be impaired by
suspension or termination of the Plan.

 

In the event of any change in the outstanding Stock by reason of a stock split,
stock dividend, combination or reclassification of shares, recapitalization,
merger, or similar event, the Board or the Committee may adjust proportionally
(a) the number of shares of Stock (i) reserved under the Plan, (ii) available
for Incentive Stock Options and Nonstatutory Options and (iii) covered by
outstanding Stock Awards or Restricted Stock Purchase Offers; (b) the Stock
prices related to outstanding Grants; and (c) the appropriate Fair Market Value
and other price determinations for such Grants. In the event of any other change
affecting the Stock or any distribution (other than normal cash dividends) to
holders of Stock, such adjustments as may be deemed equitable by the Board or
the Committee, including adjustments to avoid fractional shares, shall be made
to give proper effect to such event. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board or the Committee shall be authorized to issue or assume
stock options, whether or not in a transaction to which Section 424(a) of the
Code applies, and other Grants by means of substitution of new Grant Agreements
for previously issued Grants or an assumption of previously issued Grants.

 

9.             Tax Withholding. The Company shall have the right to deduct
applicable taxes from any Grant payment and withhold, at the time of delivery or
exercise of Options, Stock Awards or Restricted Stock Purchase Offers or vesting
of shares under such Grants, an appropriate number of shares for payment of
taxes required by law or to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such taxes.
If Stock is used to satisfy tax withholding, such stock shall be valued based on
the Fair Market Value when the tax withholding is required to be made.

 

13 

 

 

10.           Availability of Information. During the term of the Plan and any
additional period during which a Grant granted pursuant to the Plan shall be
exercisable, the Company shall make available, not later than one hundred and
twenty (120) days following the close of each of its fiscal years, such
financial and other information regarding the Company as is required by the
bylaws of the Company and applicable law to be furnished in an annual report to
the shareholders of the Company.

  

11.           Notice. Any written notice to the Company required by any of the
provisions of the Plan shall be addressed to the chief personnel officer or to
the chief executive officer of the Company, and shall become effective when it
is received by the office of the chief personnel officer or the chief executive
officer.

 

12.           Indemnification of Board. In addition to such other rights or
indemnifications as they may have as directors or otherwise, and to the extent
allowed by applicable law, the members of the Board and the Committee may be
indemnified by the Company against the reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
claim, action, suit or proceeding, or in connection with any appeal thereof, to
which they or any of them may be a party by reason of any action taken, or
failure to act, under or in connection with the Plan or any Grant granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such claim,
action, suit or proceeding, except in any case in relation to matters as to
which it shall be adjudged in such claim, action, suit or proceeding that such
Board or Committee member is liable for negligence or misconduct in the
performance of his or her duties; provided that within sixty (60) days after
institution of any such action, suit or Board proceeding the member involved
shall offer the Company, in writing, the opportunity, at its own expense, to
handle and defend the same.

 

13.          Governing Law. The Plan and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the Code or the
securities laws of the United States, shall be governed by the law of the State
of Delaware and construed accordingly.

 

14.          Effective and Termination Dates. The Plan shall become effective on
the date it is approved by the holders of a majority of the shares of Stock then
outstanding. If the Plan is not approved by the holders of a majority of the
shares of Stock within one (1) year from the date it is adopted and approved by
the Board of Directors of the Company, all stock options granted hereunder shall
be deemed non-statutory options. The Plan shall terminate ten years later,
subject to earlier termination by the Board pursuant to Section 8.

 

14 

 

 

The foregoing 2018 INCENTIVE STOCK PLAN (consisting of 15 pages, including this
page) was duly adopted and approved by the Board of Directors on October __,
2018.

 

  APPLIED ENERGETICS, INC.   an Delaware corporation         By: /   Its: 

Bradford Adamczyk 

Principal Executive Officer

 

15 

 

 

EXHIBIT A

 

APPLIED ENERGETICS, INC.

 

INCENTIVE STOCK OPTION AGREEMENT 

 

  

THIS INCENTIVE STOCK OPTION AGREEMENT (“Agreement”) is made and entered into as
of the date set forth below, by and between APPLIED ENERGETICS, INC., a Delaware
corporation (the “Company”), and the employee of the Company named in
Section 1(b). (“Optionee”):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 

  1. Option Information.

 

  (a) Date of Option:       (b) Optionee:       (c) Number of Shares:        (d)
Exercise Price:    

 

  2. Acknowledgements.

 

(a)          Optionee is an employee of the Company.

 

(b)          The Board of Directors (the “Board” which term shall include an
authorized committee of the Board of Directors) and shareholders of the Company
have heretofore adopted a 2018 Incentive Stock Plan (the “Plan”), pursuant to
which this Option is being granted.

 

(c)          The Board has authorized the granting to Optionee of an incentive
stock option (“Option”) as defined in Section 422 of the Internal Revenue Code
of 1986, as amended, (the “Code”) to purchase shares of common stock of the
Company (“Stock”) upon the terms and conditions hereinafter stated and pursuant
to a registration statement filed under and in compliance with the Securities
Act of 1933, as amended (the “Securities Act”), or an exemption therefrom.

 

3.            Shares; Price. The Company hereby grants to Optionee the right to
purchase, upon and subject to the terms and conditions herein stated, the number
of shares of Stock set forth in Section 1(c) above (the “Shares”) for cash (or
other consideration as is authorized under the Plan and acceptable to the Board,
in their sole and absolute discretion) at the price per Share set forth in
Section 1(d) above (the “Exercise Price”), such price being not less than the
fair market value per share of the Shares covered by this Option as of the date
hereof (unless Optionee is the owner of Stock possessing ten percent or more of
the total voting power or value of all outstanding Stock of the Company, in
which case the Exercise Price shall be no less than 110% of the fair market
value of such Stock).

  

 A-1

 

 

4.            Term of Option; Continuation of Employment. This Option shall
expire, and all rights hereunder to purchase the Shares shall terminate five (5)
years from the date hereof. This Option shall earlier terminate subject to
Sections 7 and 8 hereof upon, and as of the date of, the termination of
Optionee’s employment if such termination occurs prior to the end of such five
(5) year period. Nothing contained herein shall confer upon Optionee the right
to the continuation of his or her employment by the Company or to interfere with
the right of the Company to terminate such employment or to increase or decrease
the compensation of Optionee from the rate in existence at the date hereof.

 

5.            Vesting of Option. Subject to the provisions of Sections 7 and 8
hereof, this Option shall become exercisable during the term of Optionee’s
employment in four (4) equal annual installments of twenty-five percent (25%) of
the Shares covered by this Option, the first installment to be exercisable on
the six (6) month anniversary of the date of this Option (the “Initial Vesting
Date”), with an additional twenty-five percent (25%) of such Shares becoming
exercisable on each of the three (3) successive twelve (12) month periods
following the Initial Vesting Date. The installments shall be cumulative (i.e.,
this option may be exercised, as to any or all Shares covered by an installment,
at any time or times after an installment becomes exercisable and until
expiration or termination of this option).

 

6.            Exercise. This Option shall be exercised by delivery to the
Company of (a) written notice of exercise stating the number of Shares being
purchased (in whole shares only) and such other information set forth on the
form of Notice of Exercise attached hereto as Appendix A, (b) a check or cash in
the amount of the Exercise Price of the Shares covered by the notice (or such
other consideration as has been approved by the Board of Directors consistent
with the Plan) and (c) a written investment representation as provided for in
Section 13 hereof. Notwithstanding anything to the contrary contained in this
Option, this Option may be exercised by presentation and surrender of this
Option to the Company at its principal executive offices with a written notice
of the holder’s intention to effect a cashless exercise, including a calculation
of the number of shares of Common Stock to be issued upon such exercise in
accordance with the terms hereof (a “Cashless Exercise”). In the event of a
Cashless Exercise, in lieu of paying the Exercise Price in cash, the holder
shall surrender this Option for that number of shares of Common Stock determined
by multiplying the number of Shares to which it would otherwise be entitled by a
fraction, the numerator of which shall be the difference between the then
current Market Price per share of the Common Stock and the Exercise Price, and
the denominator of which shall be the then current Market Price per share of
Common Stock. For example, if the holder is exercising 100,000 Options at an
exercise price of $0.75 per share through a cashless exercise when the Common
Stock’s current Market Price per share is $2.00 per share, then upon such
Cashless Exercise the holder will receive 62,500 shares of Common Stock. Market
Price is defined as the average of the last reported sale prices on the
principal trading market for the Common Stock during the five (5) trading days
immediately preceding such date. This Option shall not be assignable or
transferable, except by will or by the laws of descent and distribution, and
shall be exercisable only by Optionee during his or her lifetime, except as
provided in Section 8 hereof.

 

 A-2

 

 

7.            Termination of Employment. If Optionee shall cease to be employed
by the Company for any reason, whether voluntarily or involuntarily, other than
by his or her death, Optionee (or if the Optionee shall die after such
termination, but prior to such exercise date, Optionee’s personal representative
or the person entitled to succeed to the Option) shall have the right at any
time within three (3) months following such termination of employment or the
remaining term of this Option, whichever is the lesser, to exercise in whole or
in part this Option to the extent, but only to the extent, that this Option was
exercisable as of the date of termination of employment and had not previously
been exercised; provided, however: (i) if Optionee is permanently disabled
(within the meaning of Section 22(e)(3) of the Code) at the time of termination,
the foregoing three (3) month period shall be extended to six (6) months; or
(ii) if Optionee is terminated “for cause” or by the terms of the Plan or this
Option Agreement or by any employment agreement between the Optionee and the
Company, this Option shall automatically terminate as to all Shares covered by
this Option not exercised prior to termination. Unless earlier terminated, all
rights under this Option shall terminate in any event on the expiration date of
this Option as defined in Section 4 hereof.

 

8.            Death of Optionee. If the Optionee shall die while in the employ
of the Company, Optionee’s personal representative or the person entitled to
Optionee’s rights hereunder may at any time within six (6) months after the date
of Optionee’s death, or during the remaining term of this Option, whichever is
the lesser, exercise this Option and purchase Shares to the extent, but only to
the extent, that Optionee could have exercised this Option as of the date of
Optionee’s death; provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.

 

9.            No Rights as Shareholder. Optionee shall have no rights as a
shareholder with respect to the Shares covered by any installment of this Option
until the effective date of issuance of Shares following exercise of this
Option, and no adjustment will be made for dividends or other rights for which
the record date is prior to the date such stock certificate or certificates are
issued except as provided in Section 10 hereof.

 

10.          Recapitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by this Option, and
the Exercise Price thereof, shall be proportionately adjusted for any increase
or decrease in the number of issued shares resulting from a subdivision or
consolidation of shares or the payment of a stock dividend, or any other
increase or decrease in the number of such shares effected without receipt of
consideration by the Company; provided however that the conversion of any
convertible securities of the Company shall not be deemed having been “effected
without receipt of consideration by the Company”.

 

 A-3

 

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

 

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

 

In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all of its authorized Stock without par value
into the same number of shares of Stock with a par value, the shares resulting
from any such change shall be deemed to be the Shares within the meaning of this
Option.

 

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

 

The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 

 A-4

 

 

11.          Additional Consideration. Should the Internal Revenue Service
determine that the Exercise Price established by the Board as the fair market
value per Share is less than the fair market value per Share as of the date of
Option grant, Optionee hereby agrees to tender such additional consideration, or
agrees to tender upon exercise of all or a portion of this Option, such fair
market value per Share as is determined by the Internal Revenue Service.

 

12.          Modifications, Extension and Renewal of Options. The Board or
Committee, as described in the Plan, may modify, extend or renew this Option or
accept the surrender thereof (to the extent not theretofore exercised) and
authorize the granting of a new option in substitution therefore (to the extent
not theretofore exercised), subject at all times to the Plan, and Section 422 of
the Code. Notwithstanding the foregoing provisions of this Section 12, no
modification shall, without the consent of the Optionee, alter to the Optionee’s
detriment or impair any rights of Optionee hereunder.

 

13.          Investment Intent; Restrictions on Transfer.

 

(a)       Optionee represents and agrees that if Optionee exercises this Option
in whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

 

(b)       Optionee further represents that Optionee has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition, and to obtain additional information reasonably
necessary to verify the accuracy of such information.

 

(c)       Unless and until the Shares represented by this Option are registered
under the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ’SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

 A-5

 

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN INCENTIVE STOCK OPTION AGREEMENT DATED ____________ BETWEEN THE COMPANY
AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

as well as such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

 

14.          Effects of Early Disposition. Optionee understands that if an
Optionee disposes of shares acquired hereunder within two (2) years after the
date of this Option or within one (1) year after the date of issuance of such
shares to Optionee, such Optionee will be treated for income tax purposes as
having received ordinary income at the time of such disposition of an amount
generally measured by the difference between the purchase price and the fair
market value of such stock on the date of exercise, subject to adjustment for
any tax previously paid, in addition to any tax on the difference between the
sales price and Optionee’s adjusted cost basis in such shares. The foregoing
amount may be measured differently if Optionee is an officer, director or
ten percent holder of the Company. Optionee agrees to notify the Company within
ten (10) working days of any such disposition.

 

15.          Stand-off Agreement. Optionee agrees that in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

 

16.          Restriction Upon Transfer. The Shares may not be sold, transferred
or otherwise disposed of and shall not be pledged or otherwise hypothecated by
the Optionee except as hereinafter provided.

 

(a)       Repurchase Right on Termination Other Than for Cause. For the purposes
of this Section, a “Repurchase Event” shall mean an occurrence of one of (i)
termination of Optionee’s employment by the Company, voluntary or involuntary
and with or without cause; (ii) retirement or death of Optionee; (iii)
bankruptcy of Optionee, which shall be deemed to have occurred as of the date on
which a voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Optionee, to the
extent that any of the Shares are allocated as the sole and separate property of
Optionee’s spouse pursuant thereto (in which case this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Optionee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, the Company shall have the right (but not an
obligation) to repurchase all or any portion of the Shares of Optionee at a
price equal to the fair value of the Shares as of the date of the Repurchase
Event.

 

 A-6

 

 

(b)       Repurchase Right on Termination for Cause. In the event Optionee’s
employment is terminated by the Company “for cause”, then the Company shall have
the right (but not an obligation) to repurchase Shares of Optionee at a price
equal to the Exercise Price. Such right of the Company to repurchase Shares
shall apply to 100% of the Shares for one (1) year from the date of this
Agreement; and shall thereafter lapse at the rate of twenty percent (20%) of the
Shares on each anniversary of the date of this Agreement. In addition, the
Company shall have the right, in the sole discretion of the Board and without
obligation, to repurchase upon termination for cause all or any portion of the
Shares of Optionee, at a price equal to the fair value of the Shares as of the
date of termination, which right is not subject to the foregoing lapsing of
rights. In the event the Company elects to repurchase the Shares, the stock
certificates representing the same shall forthwith be returned to the Company
for cancellation.

 

(c)       Exercise of Repurchase Right. Any Repurchase Right under Paragraphs
16(a) or 16(b) shall be exercised by giving notice of exercise as provided
herein to Optionee or the estate of Optionee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Optionee for the Shares.
If the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in Delaware corporation law, the Company shall have
the right to purchase as many Shares as it is permitted to purchase under such
sections. Any Shares not purchased by the Company hereunder shall no longer be
subject to the provisions of this Section 16.

 

(d)       Right of First Refusal. In the event Optionee desires to transfer any
Shares during his or her lifetime, Optionee shall first offer to sell such
Shares to the Company. Optionee shall deliver to the Company written notice of
the intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

 

 A-7

 

   

(e)       Acceptance of Restrictions. Acceptance of the Shares shall constitute
the Optionee’s agreement to such restrictions and the legending of his
certificates with respect thereto. Notwithstanding such restrictions, however,
so long as the Optionee is the holder of the Shares, or any portion thereof, he
shall be entitled to receive all dividends declared on and to vote the Shares
and to all other rights of a shareholder with respect thereto.

 

(f)        Permitted Transfers. Notwithstanding any provisions in this
Section 16 to the contrary, the Optionee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Optionee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 16(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

 

(g)       Release of Restrictions on Shares. All other restrictions under this
Section 16 shall terminate five (5) years following the date of this Agreement,
or when the Company’s securities are publicly traded, whichever occurs earlier.

 

17.          Notices. Any notice required to be given pursuant to this Option or
the Plan shall be in writing and shall be deemed to be delivered upon receipt
or, in the case of notices by the Company, five (5) days after deposit in the
U.S. mail, postage prepaid, addressed to Optionee at the address last provided
to the Company by Optionee for his or her employee records.

 

18.          Agreement Subject to Plan; Applicable Law. This Option is made
pursuant to the Plan and shall be interpreted to comply therewith. A copy of
such Plan is available to Optionee, at no charge, at the principal office of the
Company. Any provision of this Option inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Option has been granted, executed and delivered in the State of Delaware, and
the interpretation and enforcement shall be governed by the laws thereof and
subject to the exclusive jurisdiction of the courts therein.

 

 A-8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written. 

          COMPANY: APPLIED ENERGETICS, INC.     a Delaware corporation          
  By:       Name:        Title:             OPTIONEE:                 By:      
  (signature)     Name:  

 

 A-9

 

 

Appendix A

 

NOTICE OF EXERCISE

 

APPLIED ENERGETICS, INC.

 



 

 



 

 



 

 

Re: Incentive Stock Option

 

1)       Notice is hereby given pursuant to Section 6 of my Incentive Stock
Option Agreement that I elect to purchase the number of shares set forth below
at the exercise price set forth in my option agreement:  

Incentive Stock Option Agreement dated: ____________

 

Number of shares being purchased: ____________

 

Exercise Price: $____________

 

A check in the amount of the aggregate price of the shares being purchased is
attached.

 

OR

 

2)       I elect a cashless exercise pursuant to Section 6 of my Incentive Stock
Option. The Average Market Price as of _______ was $_____.

 

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

 

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2018 Incentive Stock Plan.

 

  By:        (signature)   Name: 

 

 A-10

 

 

EXHIBIT B-1

 

APPLIED ENERGETICS, INC.

 

EMPLOYEE NONSTATUTORY STOCK OPTION AGREEMENT 

 

 

THIS EMPLOYEE NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and
entered into as of the date set forth below, by and between APPLIED ENERGETICS,
INC., a Delaware corporation (the “Company”), and the following employee of the
Company (“Optionee”):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 

1.            Option Information.

 

            (a) Date of Option:       (b) Optionee:       (c) Number of Shares: 
      (d) Exercise Price:       (e) Vesting Schedule    

 

2.            Acknowledgements.

 

(a)       Optionee is an employee of the Company.

 

(b)       The Board of Directors (the “Board” which term shall include an
authorized committee of the Board of Directors) and shareholders of the Company
have heretofore adopted a 2018 Incentive Stock Plan (the “Plan”), pursuant to
which this Option is being granted; and

 

(c)       The Board has authorized the granting to Optionee of a nonstatutory
stock option (“Option”) to purchase shares of common stock of the Company
(“Stock”) upon the terms and conditions hereinafter stated and pursuant to a
registration statement filed under and in compliance with the Securities Act of
1933, as amended (the “Securities Act”), or an exemption therefrom.

 

3.            Shares; Price. Company hereby grants to Optionee the right to
purchase, upon and subject to the terms and conditions herein stated, the number
of shares of Stock set forth in Section 1(c) above (the “Shares”) for cash or on
a cashless basis (or other consideration as is acceptable to the Board of
Directors of the Company, in their sole and absolute discretion) at the price
per Share set forth in Section 1(d) above (the “Exercise Price”).

 

 B-1-1

 

 

4.            Term of Option; Continuation of Service. This Option shall expire,
and all rights hereunder to purchase the Shares shall terminate, five (5) years
from the date hereof. This Option shall earlier terminate subject to Sections 7
and 8 hereof upon, and as of the date of, the termination of Optionee’s
employment if such termination occurs prior to the end of such five (5) year
period. Nothing contained herein shall confer upon Optionee the right to the
continuation of his or her employment by the Company or to interfere with the
right of the Company to terminate such employment or to increase or decrease the
compensation of Optionee from the rate in existence at the date hereof.

 

5.           Vesting of Option. Subject to the provisions of Sections 7 and 8
hereof, this Option shall become exercisable during the term of Optionee’s
employment according to terms deemed acceptable to the Board of Directors of
Company in their sole and absolute discretion according to the schedule set
forth in Section 1(e) above (the “Vesting Schedule”).

 

6.            Exercise. This Option shall be exercised by delivery to the
Company of (a) written notice of exercise stating the number of Shares being
purchased (in whole shares only) and such other information set forth on the
form of Notice of Exercise attached hereto as Appendix A, (b) a check or cash in
the amount of the Exercise Price of the Shares covered by the notice (or such
other consideration as has been approved by the Board of Directors consistent
with the Plan) and (c) a written investment representation as provided for in
Section 13 hereof. Notwithstanding anything to the contrary contained in this
Option, this Option may be exercised by presentation and surrender of this
Option to the Company at its principal executive offices with a written notice
of the holder’s intention to effect a cashless exercise, including a calculation
of the number of shares of Common Stock to be issued upon such exercise in
accordance with the terms hereof (a “Cashless Exercise”). In the event of a
Cashless Exercise, in lieu of paying the Exercise Price in cash, the holder
shall surrender this Option for that number of shares of Common Stock determined
by multiplying the number of Shares to which it would otherwise be entitled by a
fraction, the numerator of which shall be the difference between the then
current Market Price per share of the Common Stock and the Exercise Price, and
the denominator of which shall be the then current Market Price per share of
Common Stock. For example, if the holder is exercising 100,000 Options with a
per exercise price of $0.75 per share through a cashless exercise when the
Common Stock’s current Market Price per share is $2.00 per share, then upon such
Cashless Exercise the holder will receive 62,500 shares of Common Stock. Market
Price is defined as the average of the last reported sale prices on the
principal trading market for the Common Stock during the five (5) trading days
immediately preceding such date. This Option shall not be assignable or
transferable, except by will or by the laws of descent and distribution, and
shall be exercisable only by Optionee during his or her lifetime, except as
provided in Section 8 hereof.

 

 B-1-2

 

   

7.            Termination of Employment. If Optionee shall cease to be employed
by the Company for any reason, whether voluntarily or involuntarily, other than
by his or her death, Optionee (or if the Optionee shall die after such
termination, but prior to such exercise date, Optionee’s personal representative
or the person entitled to succeed to the Option) shall have the right at any
time within three (3) months following such termination of employment or the
remaining term of this Option, whichever is the lesser, to exercise in whole or
in part this Option to the extent, but only to the extent, that this Option was
exercisable as of the date of termination of employment and had not previously
been exercised; provided, however: (i) if Optionee is permanently disabled
(within the meaning of Section 22(e)(3) of the Code) at the time of termination,
the foregoing three (3) month period shall be extended to six (6) months; or
(ii) if Optionee is terminated “for cause”, or by the terms of the Plan or this
Option Agreement or by any employment agreement between the Optionee and the
Company, this Option shall automatically terminate as to all Shares covered by
this Option not exercised prior to termination.

 

Unless earlier terminated, all rights under this Option shall terminate in any
event on the expiration date of this Option as defined in Section 4 hereof.

 

8.            Death of Optionee. If the Optionee shall die while in the employ
of the Company, Optionee’s personal representative or the person entitled to
Optionee’s rights hereunder may at any time within six (6) months after the date
of Optionee’s death, or during the remaining term of this Option, whichever is
the lesser, exercise this Option and purchase Shares to the extent, but only to
the extent, that Optionee could have exercised this Option as of the date of
Optionee’s death; provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.

 

9.            No Rights as Shareholder. Optionee shall have no rights as a
shareholder with respect to the Shares covered by any installment of this Option
until the effective date of issuance of the Shares following exercise of this
Option, and no adjustment will be made for dividends or other rights for which
the record date is prior to the date such stock certificate or certificates are
issued except as provided in Section 10 hereof.

 

10.          Recapitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by this Option, and
the Exercise Price thereof, shall be proportionately adjusted for any increase
or decrease in the number of issued shares resulting from a subdivision or
consolidation of shares or the payment of a stock dividend, or any other
increase or decrease in the number of such shares effected without receipt of
consideration by the Company; provided however that the conversion of any
convertible securities of the Company shall not be deemed having been “effected
without receipt of consideration by the Company”.

  

 B-1-3

 

  

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

 

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

 

In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all of its authorized Stock without par value
into the same number of shares of Stock with a par value, the shares resulting
from any such change shall be deemed to be the Shares within the meaning of this
Option.

 

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

 

The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 

 B-1-4

 

   

11.       Taxation upon Exercise of Option. Optionee understands that, upon
exercise of this Option, Optionee will recognize income, for Federal and state
income tax purposes, in an amount equal to the amount by which the fair market
value of the Shares, determined as of the date of exercise, exceeds the Exercise
Price. The acceptance of the Shares by Optionee shall constitute an agreement by
Optionee to report such income in accordance with then applicable law and to
cooperate with Company in establishing the amount of such income and
corresponding deduction to the Company for its income tax purposes. Withholding
for federal or state income and employment tax purposes will be made, if and as
required by law, from Optionee’s then current compensation, or, if such current
compensation is insufficient to satisfy withholding tax liability, the Company
may require Optionee to make a cash payment to cover such liability as a
condition of the exercise of this Option.

 

12.       Modification, Extension and Renewal of Options. The Board or
Committee, as described in the Plan, may modify, extend or renew this Option or
accept the surrender thereof (to the extent not theretofore exercised) and
authorize the granting of a new option in substitution therefore (to the extent
not theretofore exercised), subject at all times to the Plan and the Code.
Notwithstanding the foregoing provisions of this Section 12, no modification
shall, without the consent of the Optionee, alter to the Optionee’s detriment or
impair any rights of Optionee hereunder.

 

13.       Investment Intent; Restrictions on Transfer.

 

(a)          Optionee represents and agrees that if Optionee exercises this
Option in whole or in part, Optionee will in each case acquire the Shares upon
such exercise for the purpose of investment and not with a view to, or for
resale in connection with, any distribution thereof; and that upon such exercise
of this Option in whole or in part, Optionee (or any person or persons entitled
to exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

 

(b)         Optionee further represents that Optionee has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition, and to obtain additional information reasonably
necessary to verify the accuracy of such information

 

 B-1-5

 

 

(c)          Unless and until the Shares represented by this Option are
registered under the Securities Act, all certificates representing the Shares
and any certificates subsequently issued in substitution therefor and any
certificate for any securities issued pursuant to any stock split, share
reclassification, stock dividend or other similar capital event shall bear
legends in substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ’SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

 

14.       Stand-off Agreement. Optionee agrees that, in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

 

15.       Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.

 

 B-1-6

 

 

(a)          Repurchase Right on Termination Other Than for Cause. For the
purposes of this Section, a “Repurchase Event” shall mean an occurrence of one
of (i) termination of Optionee’s employment by the Company, voluntary or
involuntary and with or without cause; (ii) retirement or death of Optionee;
(iii) bankruptcy of Optionee, which shall be deemed to have occurred as of the
date on which a voluntary or involuntary petition in bankruptcy is filed with a
court of competent jurisdiction; (iv) dissolution of the marriage of Optionee,
to the extent that any of the Shares are allocated as the sole and separate
property of Optionee’s spouse pursuant thereto (in which case, this
Section shall only apply to the Shares so affected); or (v) any attempted
transfer by the Optionee of Shares, or any interest therein, in violation of
this Agreement. Upon the occurrence of a Repurchase Event, the Company shall
have the right (but not an obligation) to repurchase all or any portion of the
Shares of Optionee at a price equal to the fair value of the Shares as of the
date of the Repurchase Event.

 

(b)         Repurchase Right on Termination for Cause. In the event Optionee’s
employment is terminated by the Company “for cause”, then the Company shall have
the right (but not an obligation) to repurchase Shares of Optionee at a price
equal to the Exercise Price. Such right of the Company to repurchase Shares
shall apply to 100% of the Shares for one (1) year from the date of this
Agreement; and shall thereafter lapse at the rate of twenty percent (20%) of the
Shares on each anniversary of the date of this Agreement. In addition, the
Company shall have the right, in the sole discretion of the Board and without
obligation, to repurchase upon termination for cause all or any portion of the
Shares of Optionee, at a price equal to the fair value of the Shares as of the
date of termination, which right is not subject to the foregoing lapsing of
rights. In the event the Company elects to repurchase the Shares, the stock
certificates representing the same shall forthwith be returned to the Company
for cancellation.

 

(c)          Exercise of Repurchase Right. Any Repurchase Right under Paragraphs
15(a) or 15(b) shall be exercised by giving notice of exercise as provided
herein to Optionee or the estate of Optionee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Optionee for the Shares.
If the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in the Delaware corporation law, the Company shall
have the right to purchase as many Shares as it is permitted to purchase under
such sections. Any Shares not purchased by the Company hereunder shall no longer
be subject to the provisions of this Section 15.

 

 B-1-7

 

 

(d)         Right of First Refusal. In the event Optionee desires to transfer
any Shares during his or her lifetime, Optionee shall first offer to sell such
Shares to the Company. Optionee shall deliver to the Company written notice of
the intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

 

(e)         Acceptance of Restrictions. Acceptance of the Shares shall
constitute the Optionee’s agreement to such restrictions and the legending of
his certificates with respect thereto. Notwithstanding such restrictions,
however, so long as the Optionee is the holder of the Shares, or any portion
thereof, he shall be entitled to receive all dividends declared on and to vote
the Shares and to all other rights of a shareholder with respect thereto.

 

(f)          Permitted Transfers. Notwithstanding any provisions in this
Section 15 to the contrary, the Optionee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Optionee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

 

(g)         Release of Restrictions on Shares. All other restrictions under this
Section 15 shall terminate five (5) years following the date of this Agreement,
or when the Company’s securities are publicly traded, whichever occurs earlier.

 

16.       Notices. Any notice required to be given pursuant to this Option or
the Plan shall be in writing and shall be deemed to be delivered upon receipt
or, in the case of notices by the Company, five (5) days after deposit in the
U.S. mail, postage prepaid, addressed to Optionee at the address last provided
by Optionee for his or her employee records.

  

 B-1-8

 

 

17.       Agreement Subject to Plan; Applicable Law. This Option is made
pursuant to the Plan and shall be interpreted to comply therewith. A copy of
such Plan is available to Optionee, at no charge, at the principal office of the
Company. Any provision of this Option inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Option has been granted, executed and delivered in the State of Delaware, and
the interpretation and enforcement shall be governed by the laws thereof and
subject to the exclusive jurisdiction of the courts therein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.  

          COMPANY: APPLIED ENERGETICS, INC.     a Delaware corporation          
  By:       Name:        Title:             OPTIONEE:                 By:      
  (signature)     Name:  

 

 B-1-9

 

 

Appendix A

 

NOTICE OF EXERCISE

 

APPLIED ENERGETICS, INC.

 

_________________

 

_________________

 

_________________

 

Re: Nonstatutory Stock Option

 

1)         Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock
Option Agreement that I elect to purchase the number of shares set forth below
at the exercise price set forth in my option agreement:

 

Nonstatutory Stock Option Agreement dated: ____________

 

Number of shares being purchased: ____________

 

Exercise Price: $____________

 

A check in the amount of the aggregate price of the shares being purchased is
attached.

 

OR

 

2)       I elect a cashless exercise pursuant to Section 6 of my Nonstatutory
Stock Option Agreement. The Average Market Price as of _______ was $_____.

 

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

 

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2018 Incentive Stock Plan.  

        By:       (signature)   Name:   

 

 B-1-10

 

 

EXHIBIT B-2

 

APPLIED ENERGETICS, INC. 

NONSTATUTORY STOCK OPTION AGREEMENT 

     

 

THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and entered into
as of the date set forth below, by and between APPLIED ENERGETICS, INC., a
Delaware corporation (the “Company”), and the following Director of the Company
(“Optionee”):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 

1.       Option Information.

 

  (a) Date of Option:       (b) Optionee:       (c) Number of Shares:       (d)
Exercise Price:       (e) Vesting Schedule    

 

2.       Acknowledgements.

 

(a)          Optionee is a member of the Board of Directors of the Company.

 

(b)          The Board of Directors (the “Board” which term shall include an
authorized committee of the Board of Directors) and shareholders of the Company
have heretofore adopted a 2018 Incentive Stock Plan (the “Plan”), pursuant to
which this Option is being granted; and

 

(c)          The Board has authorized the granting to Optionee of a nonstatutory
stock option (“Option”) to purchase shares of common stock of the Company
(“Stock”) upon the terms and conditions hereinafter stated and pursuant to a
registration statement filed under and in compliance with the Securities Act of
1933, as amended (the “Securities Act”), or an exemption therefrom.

 

3.       Shares; Price. Company hereby grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated, the number of shares
of Stock set forth in Section 1(c) above (the “Shares”) for cash or on a
cashless basis (or other consideration as is acceptable to the Board of
Directors of the Company, in their sole and absolute discretion) at the price
per Share set forth in Section 1(d) above (the “Exercise Price”).

 

B-2-1

 

 

4.       Term of Option; Continuation of Service. This Option shall expire, and
all rights hereunder to purchase the Shares shall terminate, ten (10) years from
the date hereof. This Option shall earlier terminate subject to Sections 7 and 8
hereof upon, and as of the date of, the termination of Optionee’s employment if
such termination occurs prior to the end of such ten (10) year period. Nothing
contained herein shall confer upon Optionee the right to the continuation of his
or her employment by the Company or to interfere with the right of the Company
to terminate such employment or to increase or decrease the compensation of
Optionee from the rate in existence at the date hereof.

 

5.       Vesting of Option. Subject to the provisions of Sections 7 and 8
hereof, this Option shall become exercisable during the term that Optionee
serves as a Director of the Company according to terms deemed acceptable to the
Board of Directors of the Company in their sole and absolute discretion
according to the schedule set forth in Section 1(e) above (the “Vesting
Schedule”).

 

6.       Exercise. This Option shall be exercised by delivery to the Company of
(a) written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 13 hereof.
Notwithstanding anything to the contrary contained in this Option, this Option
may be exercised by presentation and surrender of this Option to the Company at
its principal executive offices with a written notice of the holder’s intention
to effect a cashless exercise, including a calculation of the number of shares
of Common Stock to be issued upon such exercise in accordance with the terms
hereof (a “Cashless Exercise”). In the event of a Cashless Exercise, in lieu of
paying the Exercise Price in cash, the holder shall surrender this Option for
that number of shares of Common Stock determined by multiplying the number of
Shares to which it would otherwise be entitled by a fraction, the numerator of
which shall be the difference between the then current Market Price per share of
the Common Stock and the Exercise Price, and the denominator of which shall be
the then current Market Price per share of Common Stock. For example, if the
holder is exercising 100,000 Options at an exercise price of $0.75 per share
through a cashless exercise when the Common Stock’s current Market Price per
share is $2.00 per share, then upon such Cashless Exercise the holder will
receive 62,500 shares of Common Stock. Market Price is defined as the average of
the last reported sale prices on the principal trading market for the Common
Stock during the five (5) trading days immediately preceding such date. This
Option shall not be assignable or transferable, except by will or by the laws of
descent and distribution, and shall be exercisable only by Optionee during his
or her lifetime, except as provided in Section 8 hereof.

 

B-2-2

 

 

7.       Termination of Service. If Optionee shall cease to serve as a Director
of the Company for any reason, no further installments shall vest pursuant to
Section 5, and the maximum number of Shares that Optionee may purchase pursuant
hereto shall be limited to the number of Shares that were vested as of the date
Optionee ceases to be a Director (to the nearest whole Share). Thereupon,
Optionee shall have the right to exercise this Option, at any time during the
remaining term hereof, to the extent, but only to the extent, that this Option
was exercisable as of the date Optionee ceases to be a Director; provided,
however, if Optionee is removed as a Director pursuant to the Delaware
corporation law, the foregoing right to exercise shall automatically terminate
on the date Optionee ceases to be a Director as to all Shares covered by this
Option not exercised prior to termination. Unless earlier terminated, all rights
under this Option shall terminate in any event on the expiration date of this
Option as defined in Section 4 hereof.

 

8.       Death of Optionee. If the Optionee shall die while in the employ of the
Company, Optionee’s personal representative or the person entitled to Optionee’s
rights hereunder may at any time within six (6) months after the date of
Optionee’s death, or during the remaining term of this Option, whichever is the
lesser, exercise this Option and purchase Shares to the extent, but only to the
extent, that Optionee could have exercised this Option as of the date of
Optionee’s death; provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.

 

9.        No Rights as Shareholder. Optionee shall have no rights as a
shareholder with respect to the Shares covered by any installment of this Option
until the effective date of issuance of the Shares following exercise of this
Option, and no adjustment will be made for dividends or other rights for which
the record date is prior to the date such stock certificate or certificates are
issued except as provided in Section 10 hereof.

 

10.       Recapitalization. Subject to any required action by the shareholders
of the Company, the number of Shares covered by this Option, and the Exercise
Price thereof, shall be proportionately adjusted for any increase or decrease in
the number of issued shares resulting from a subdivision or consolidation of
shares or the payment of a stock dividend, or any other increase or decrease in
the number of such shares effected without receipt of consideration by the
Company; provided however that the conversion of any convertible securities of
the Company shall not be deemed having been “effected without receipt of
consideration by the Company”.

 

B-2-3

 

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

 

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

 

In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all of its authorized Stock without par value
into the same number of shares of Stock with a par value, the shares resulting
from any such change shall be deemed to be the Shares within the meaning of this
Option.

 

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

 

The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 

B-2-4

 

 

11.       Taxation upon Exercise of Option. Optionee understands that, upon
exercise of this Option, Optionee will recognize income, for Federal and state
income tax purposes, in an amount equal to the amount by which the fair market
value of the Shares, determined as of the date of exercise, exceeds the Exercise
Price. The acceptance of the Shares by Optionee shall constitute an agreement by
Optionee to report such income in accordance with then applicable law and to
cooperate with Company in establishing the amount of such income and
corresponding deduction to the Company for its income tax purposes. Withholding
for federal or state income and employment tax purposes will be made, if and as
required by law, from Optionee’s then current compensation, or, if such current
compensation is insufficient to satisfy withholding tax liability, the Company
may require Optionee to make a cash payment to cover such liability as a
condition of the exercise of this Option.

 

12       Modification, Extension and Renewal of Options. The Board or Committee,
as described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan and the Code.
Notwithstanding the foregoing provisions of this Section 12, no modification
shall, without the consent of the Optionee, alter to the Optionee’s detriment or
impair any rights of Optionee hereunder.

 

13.       Investment Intent; Restrictions on Transfer.

 

(a)       Optionee represents and agrees that if Optionee exercises this Option
in whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

 

(b)       Optionee further represents that Optionee has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition, and to obtain additional information reasonably
necessary to verify the accuracy of such information.

 

B-2-5

 

 

(c)       Unless and until the Shares represented by this Option are registered
under the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ’SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

 

14.       Stand-off Agreement. Optionee agrees that, in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

 

15.       Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.

 

(a)          Repurchase Right on Termination Other Than by Removal. For the
purposes of this Section, a “Repurchase Event” shall mean an occurrence of one
of (i) termination of Optionee’s service as a director; (ii) death of Optionee;
(iii) bankruptcy of Optionee, which shall be deemed to have occurred as of the
date on which a voluntary or involuntary petition in bankruptcy is filed with a
court of competent jurisdiction; (iv) dissolution of the marriage of Optionee,
to the extent that any of the Shares are allocated as the sole and separate
property of Optionee’s spouse pursuant thereto (in which case, this
Section shall only apply to the Shares so affected); or (v) any attempted
transfer by the Optionee of Shares, or any interest therein, in violation of
this Agreement. Upon the occurrence of a Repurchase Event, and upon mutual
agreement of the Company and Optionee, the Company may repurchase all or any
portion of the Shares of Optionee at a price equal to the fair value of the
Shares as of the date of the Repurchase Event.

 

(b)         Repurchase Right on Removal. In the event Optionee is removed as a
director pursuant to the Delaware Revised Statutes Code, or Optionee voluntarily
resigns as a director prior to the date upon which the last installment of
Shares becomes exercisable pursuant to Section 5, then the Company shall have
the right (but not an obligation) to repurchase Shares of Optionee at a price
equal to the Exercise Price. Such right of the Company to repurchase

 

B-2-6

 

 

Shares shall apply to 100% of the Shares for one (1) year from the date of this
Agreement; and shall thereafter lapse ratably in equal annual increments on each
anniversary of the date of this Agreement over the term of this Option specified
in Section 4. In addition, the Company shall have the right, in the sole
discretion of the Board and without obligation, to repurchase upon removal or
resignation all or any portion of the Shares of Optionee, at a price equal to
the fair value of the Shares as of the date of such removal or resignation,
which right is not subject to the foregoing lapsing of rights. In the event the
Company elects to repurchase the Shares, the stock certificates representing the
same shall forthwith be returned to the Company for cancellation.

 

(c)       Exercise of Repurchase Right. Any Repurchase Right under Paragraphs
15(a) or 15(b) shall be exercised by giving notice of exercise as provided
herein to Optionee or the estate of Optionee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination or
cessation of services as director, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Optionee for the Shares.
If the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in the Delaware corporation law, the Company shall
have the right to purchase as many Shares as it is permitted to purchase under
such sections. Any Shares not purchased by the Company hereunder shall no longer
be subject to the provisions of this Section 15.

 

(d)       Right of First Refusal. In the event Optionee desires to transfer any
Shares during his or her lifetime, Optionee shall first offer to sell such
Shares to the Company. Optionee shall deliver to the Company written notice of
the intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

 

(e)       Acceptance of Restrictions. Acceptance of the Shares shall constitute
the Optionee’s agreement to such restrictions and the legending of his
certificates with respect thereto. Notwithstanding such restrictions, however,
so long as the Optionee is the holder of the Shares, or any portion thereof, he
shall be entitled to receive all dividends declared on and to vote the Shares
and to all other rights of a shareholder with respect thereto.

 

B-2-7

 

 

(f)          Permitted Transfers. Notwithstanding any provisions in this
Section 15 to the contrary, the Optionee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Optionee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

 

(g)         Release of Restrictions on Shares. All other restrictions under this
Section 15 shall terminate five (5) years following the date of this Agreement,
or when the Company’s securities are publicly traded, whichever occurs earlier.

 

16.       Notices. Any notice required to be given pursuant to this Option or
the Plan shall be in writing and shall be deemed to be delivered upon receipt
or, in the case of notices by the Company, five (5) days after deposit in the
U.S. mail, postage prepaid, addressed to Optionee at the address last provided
by Optionee for use in Company records related to Optionee.

 

17.       Agreement Subject to Plan; Applicable Law. This Option is made
pursuant to the Plan and shall be interpreted to comply therewith. A copy of
such Plan is available to Optionee, at no charge, at the principal office of the
Company. Any provision of this Option inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Option has been granted, executed and delivered in the State of Delaware, and
the interpretation and enforcement shall be governed by the laws thereof and
subject to the exclusive jurisdiction of the courts therein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written. 

 

          COMPANY: APPLIED ENERGETICS, INC.     a Delaware corporation          
  By:       Name:       Title:     OPTIONEE:                 By:        
(signature)     Name:  

  

B-2-8

 

 

Appendix A

 

NOTICE OF EXERCISE

 

APPLIED ENERGETICS, INC. 

_________________



_________________



_________________

 

Re: Nonstatutory Stock Option

 

1)       Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock
Option Agreement that I elect to purchase the number of shares set forth below
at the exercise price set forth in my option agreement: 

 

Nonstatutory Stock Option Agreement dated: ____________

 

Number of shares being purchased: ____________

 

Exercise Price: $____________

 

A check in the amount of the aggregate price of the shares being purchased is
attached.

 

OR

 

2)       I elect a cashless exercise pursuant to Section 6 of my Nonstatutory
Stock Option Agreement. The Average Market Price as of _______ was $_____.

 

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

 

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2018 Incentive Stock Plan. 

 

        By:       (signature)   Name:        

 

B-2-9

 

 

EXHIBIT B-3

 

APPLIED ENERGETICS, INC. 

CONSULTANT NONSTATUTORY STOCK OPTION AGREEMENT

 

     

 

THIS CONSULTANT NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and
entered into as of the date set forth below, by and between APPLIED ENERGETICS,
INC., a Delaware corporation (the “Company”), and the following consultant to
the Company (herein, the “Optionee”):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 

1.       Option Information.- 

 

  (a) Date of Option:       (b) Optionee:       (c) Number of Shares:       (d)
Exercise Price:       (e) Vesting Schedule    

 

2.       Acknowledgements.

 

(a)          Optionee is an independent consultant to the Company, not an
employee;

 

(b)          The Board of Directors (the “Board” which term shall include an
authorized committee of the Board of Directors) and shareholders of the Company
have heretofore adopted a 2018 Incentive Stock Plan (the “Plan”), pursuant to
which this Option is being granted; and

 

(c)          The Board has authorized the granting to Optionee of a nonstatutory
stock option (“Option”) to purchase shares of common stock of the Company
(“Stock”) upon the terms and conditions hereinafter stated and pursuant to a
registration statement filed under and in compliance with the Securities Act of
1933, as amended (the “Securities Act”), or an exemption therefrom.

 

3.       Shares; Price. The Company hereby grants to Optionee the right to
purchase, upon and subject to the terms and conditions herein stated, the number
of shares of Stock set forth in Section 1(c) above (the “Shares”) for cash or on
a cashless basis (or other consideration as is acceptable to the Board, in their
sole and absolute discretion) at the price per Share set forth in Section 1(d)
above (the “Exercise Price”).

 

B-3-1

 

 

4.       Term of Option. This Option shall expire, and all rights hereunder to
purchase the Shares, shall terminate five (5) years from the date hereof.
Nothing contained herein shall be construed to interfere in any way with the
right of the Company to terminate Optionee as a consultant to the Company, or to
increase or decrease the compensation paid to Optionee from the rate in effect
as of the date hereof.

 

5.       Vesting of Option. Subject to the provisions of Sections 7 and 8
hereof, this Option shall become exercisable during the period that Optionee
serves as a consultant of the Company according to terms deemed acceptable to
the Board of Directors of the Company in their sole and absolute discretion
according to the schedule set forth in Section 1(e) above (the “Vesting
Schedule”).

 

6.       Exercise. This Option shall be exercised by delivery to the Company of
(a) written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 13 hereof.
Notwithstanding anything to the contrary contained in this Option, this Option
may be exercised by presentation and surrender of this Option to the Company at
its principal executive offices with a written notice of the holder’s intention
to effect a cashless exercise, including a calculation of the number of shares
of Common Stock to be issued upon such exercise in accordance with the terms
hereof (a “Cashless Exercise”). In the event of a Cashless Exercise, in lieu of
paying the Exercise Price in cash, the holder shall surrender this Option for
that number of shares of Common Stock determined by multiplying the number of
Shares to which it would otherwise be entitled by a fraction, the numerator of
which shall be the difference between the then current Market Price per share of
the Common Stock and the Exercise Price, and the denominator of which shall be
the then current Market Price per share of Common Stock. For example, if the
holder is exercising 100,000 Options at an exercise price of $0.75 per share
through a cashless exercise when the Common Stock’s current Market Price per
share is $2.00 per share, then upon such Cashless Exercise the holder will
receive 62,500 shares of Common Stock. Market Price is defined as the average of
the last reported sale prices on the principal trading market for the Common
Stock during the five (5) trading days immediately preceding such date. This
Option shall not be assignable or transferable, except by will or by the laws of
descent and distribution, and shall be exercisable only by Optionee during his
or her lifetime.

 

B-3-2

 

 

7.       Termination of Service. If Optionee’s service as a consultant to the
Company terminates for any reason, no further installments shall vest pursuant
to Section 5, and Optionee shall have the right at any time within thirty (30)
days following such termination of services or the remaining term of this
Option, whichever is the lesser, to exercise in whole or in part this Option to
the extent, but only to the extent, that this Option was exercisable as of the
date Optionee ceased to be a consultant to the Company; provided, however, if
Optionee is terminated for reasons that would justify a termination of
employment “for cause”, the foregoing right to exercise shall automatically
terminate on the date Optionee ceases to be a consultant to the Company as to
all Shares covered by this Option not exercised prior to termination. Unless
earlier terminated, all rights under this Option shall terminate in any event on
the expiration date of this Option as defined in Section 4 hereof.

 

8.       Death of Optionee. If the Optionee shall die while serving as a
consultant to the Company, Optionee’s personal representative or the person
entitled to Optionee’s rights hereunder may at any time within ninety (90) days
after the date of Optionee’s death, or during the remaining term of this Option,
whichever is the lesser, exercise this Option and purchase Shares to the extent,
but only to the extent, that Optionee could have exercised this Option as of the
date of Optionee’s death; provided, in any case, that this Option may be so
exercised only to the extent that this Option has not previously been exercised
by Optionee.

 

9.       No Rights as Shareholder. Optionee shall have no rights as a
shareholder with respect to the Shares covered by any installment of this Option
until the effective date of the issuance of shares following exercise of this to
Option, and no adjustment will be made for dividends or other rights for which
the record date is prior to the date such stock certificate or certificates are
issued except as provided in Section 10 hereof.

 

10.       Recapitalization. Subject to any required action by the shareholders
of the Company, the number of Shares covered by this Option, and the Exercise
Price thereof, shall be proportionately adjusted for any increase or decrease in
the number of issued shares resulting from a subdivision or consolidation of
shares or the payment of a stock dividend, or any other increase or decrease in
the number of such shares effected without receipt of consideration by the
Company; provided however that the conversion of any convertible securities of
the Company shall not be deemed having been “effected without receipt of
consideration by the Company.” 



 

B-3-3

 

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), this Option shall terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Board; provided, however, if Optionee shall be a consultant at the time such
Reorganization is approved by the stockholders, Optionee shall have the right to
exercise this Option as to all or any part of the Shares, without regard to the
installment provisions of Section 5, for a period beginning 30 days prior to the
consummation of such Reorganization and ending as of the Reorganization or the
expiration of this Option, whichever is earlier, subject to the consummation of
the Reorganization. In any event, the Company shall notify Optionee, at least 30
days prior to the consummation of such Reorganization, of his exercise rights,
if any, and that the Option shall terminate upon the consummation of the
Reorganization.

 

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

 

In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all of its authorized Stock without par value
into the same number of shares of Stock with a par value, the shares resulting
from any such change shall be deemed to be the Shares within the meaning of this
Option.

 

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

 

The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 

B-3-4

 

 

11.       Taxation upon Exercise of Option. Optionee understands that, upon
exercise of this Option, Optionee will recognize income, for Federal and state
income tax purposes, in an amount equal to the amount by which the fair market
value of the Shares, determined as of the date of exercise, exceeds the Exercise
Price. The acceptance of the Shares by Optionee shall constitute an agreement by
Optionee to report such income in accordance with then applicable law and to
cooperate with Company in establishing the amount of such income and
corresponding deduction to the Company for its income tax purposes. Withholding
for federal or state income and employment tax purposes will be made, if and as
required by law, from Optionee’s then current compensation, or, if such current
compensation is insufficient to satisfy withholding tax liability, the Company
may require Optionee to make a cash payment to cover such liability as a
condition of the exercise of this Option.

 

12.       Modification, Extension and Renewal of Options. The Board or
Committee, as described in the Plan, may modify, extend or renew this Option or
accept the surrender thereof (to the extent not theretofore exercised) and
authorize the granting of a new option in substitution therefore (to the extent
not theretofore exercised), subject at all times to the Plan, the Code.
Notwithstanding the foregoing provisions of this Section 12, no modification
shall, without the consent of the Optionee, alter to the Optionee’s detriment or
impair any rights of Optionee hereunder.

 

13.       Investment Intent; Restrictions on Transfer.

 

(a)       Optionee represents and agrees that if Optionee exercises this Option
in whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

 

(b)       Optionee further represents that Optionee has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition, and to obtain additional information reasonably
necessary to verify the accuracy of such information.

 

B-3-5

 

 

(c)       Unless and until the Shares represented by this Option are registered
under the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ’SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ___________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

 

14.       Stand-off Agreement. Optionee agrees that, in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of up to one
year following the effective date of registration of such offering.

 

15.       Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.

 

(a)       Repurchase Right on Termination Other Than for Cause. For the purposes
of this Section, a “Repurchase Event” shall mean an occurrence of one of (i)
termination of Optionee’s service as a consultant, voluntary or involuntary and
with or without cause; (ii) retirement or death of Optionee; (iii) bankruptcy of
Optionee, which shall be deemed to have occurred as of the date on which a
voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Optionee, to the
extent that any of the Shares are allocated as the sole and separate property of
Optionee’s spouse pursuant thereto (in which case, this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Optionee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, the Company shall have the right (but not an
obligation) to repurchase all or any portion of the Shares of Optionee at a
price equal to the fair value of the Shares as of the date of the Repurchase
Event.

 

B-3-6

 

 

(b)       Repurchase Right on Termination for Cause. In the event Optionee’s
service as a consultant is terminated by the Company “for cause” (as
contemplated by Section 7), then the Company shall have the right (but not an
obligation) to repurchase Shares of Optionee at a price equal to the Exercise
Price. Such right of the Company to repurchase Shares shall apply to 100% of the
Shares for one (1) year from the date of this Agreement; and shall thereafter
lapse ratably in equal annual increments on each anniversary of the date of this
Agreement over the term of this Option specified in Section 4. In addition, the
Company shall have the right, in the sole discretion of the Board and without
obligation, to repurchase upon any such termination of service for cause all or
any portion of the Shares of Optionee, at a price equal to the fair value of the
Shares as of the date of termination, which right is not subject to the
foregoing lapsing of rights. In the event the Company elects to repurchase the
Shares, the stock certificates representing the same shall forthwith be returned
to the Company for cancellation.

 

(c)       Exercise of Repurchase Right. Any repurchase right under Paragraphs
15(a) or 15(b) shall be exercised by giving notice of exercise as provided
herein to Optionee or the estate of Optionee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Optionee for the Shares.
If the Company cannot purchase all such Shares because it is unable to meet the
financial tests set forth in the Delaware corporation law, the Company shall
have the right to purchase as many Shares as it is permitted to purchase under
such sections. Any Shares not purchased by the Company hereunder shall no longer
be subject to the provisions of this Section 15.

 

(d)       Right of First Refusal. In the event Optionee desires to transfer any
Shares during his or her lifetime, Optionee shall first offer to sell such
Shares to the Company. Optionee shall deliver to the Company written notice of
the intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.



 

B-3-7

 

 

(e)       Acceptance of Restrictions. Acceptance of the Shares shall constitute
the Optionee’s agreement to such restrictions and the legending of his
certificates with respect thereto. Notwithstanding such restrictions, however,
so long as the Optionee is the holder of the Shares, or any portion thereof, he
shall be entitled to receive all dividends declared on and to vote the Shares
and to all other rights of a shareholder with respect thereto.

 

(f)        Permitted Transfers. Notwithstanding any provisions in this
Section 15 to the contrary, the Optionee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Optionee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

 

(g)       Release of Restrictions on Shares. All rights and restrictions under
this Section 15 shall terminate five (5) years following the date of this
Agreement, or when the Company’s securities are publicly traded, whichever
occurs earlier.

 

16.       Notices. Any notice required to be given pursuant to this Option or
the Plan shall be in writing and shall be deemed to be delivered upon receipt
or, in the case of notices by the Company, five (5) days after deposit in the
U.S. mail, postage prepaid, addressed to Optionee at the address last provided
by Optionee for use in Company records related to Optionee.

 

17.       Agreement Subject to Plan; Applicable Law. This Option is made
pursuant to the Plan and shall be interpreted to comply therewith. A copy of
such Plan is available to Optionee, at no charge, at the principal office of the
Company. Any provision of this Option inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Option has been granted, executed and delivered in the State of Delaware, and
the interpretation and enforcement shall be governed by the laws thereof and
subject to the exclusive jurisdiction of the courts therein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.   



          COMPANY: APPLIED ENERGETICS, INC., a Delaware corporation     By:    
  Name:       Title:     OPTIONEE:         By:         (signature)     Name:  



  

B-3-8

 

 

Appendix A

 

NOTICE OF EXERCISE

 

APPLIED ENERGETICS, INC. 

_________________



_________________



_________________

 

Re: Nonstatutory Stock Option

 

1)       Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock
Option Agreement that I elect to purchase the number of shares set forth below
at the exercise price set forth in my option agreement: 

 

Nonstatutory Stock Option Agreement dated: ____________

 

Number of shares being purchased: ____________

 

Exercise Price: $____________

 

A check in the amount of the aggregate price of the shares being purchased is
attached.

 

OR

 

2)       I elect a cashless exercise pursuant to Section 6 of my Nonstatutory
Stock Option Agreement. The Average Market Price as of _______ was $_____.

 

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

 

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2018 Incentive Stock Plan. 

 

        By:       (signature)   Name:  

   

B-3-9

 

 

EXHIBIT C

 

APPLIED ENERGETICS, INC.

 

STOCK AWARD AGREEMENT 

     

 

THIS STOCK AWARD AGREEMENT (“Agreement”) is made and entered into as of the date
set forth below, by and between APPLIED ENERGETICS, INC. , a Delaware
corporation (the “Company”), and the employee, director or consultant of the
Company named in Section 1(b). (“Grantee”):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 

1.       Stock Award Information. 

 

            (a) Date of Award::       (b) Grantee:       (c) Number of Shares:  
    (d) Original Value    

 

2.       Acknowledgements.

 

(a)          Grantee is a [employee/director/consultant] of the Company.

 

(b)         The Company has adopted a 2018 Incentive Stock Plan (the “Plan”)
under which the Company’s common stock (“Stock”) may be offered to directors,
officers, employees and consultants pursuant to an exemption from registration
under the Securities Act of 1933, as amended (the “Securities Act”).

 

3.       Shares; Value. The Company hereby grants to Grantee, upon and subject
to the terms and conditions herein stated, the number of shares of Stock set
forth in Section 1(c) (the “Shares”), which Shares have a fair value per share
(“Original Value”) equal to the amount set forth in Section 1(d). For the
purpose of this Agreement, the terms “Share” or “Shares” shall include the
original Shares plus any shares derived therefrom, regardless of the fact that
the number, attributes or par value of such Shares may have been altered by
reason of any recapitalization, subdivision, consolidation, stock dividend or
amendment of the corporate charter of the Company. The number of Shares covered
by this Agreement and the Original Value thereof shall be proportionately
adjusted for any increase or decrease in the number of issued shares resulting
from a recapitalization, subdivision or consolidation of shares or the payment
of a stock dividend, or any other increase or decrease in the number of such
shares effected without receipt of consideration by the Company. 



 

C-1

 

 

4.       Investment Intent. Grantee represents and agrees that Grantee is
accepting the Shares for the purpose of investment and not with a view to, or
for resale in connection with, any distribution thereof; and that, if requested,
Grantee shall furnish to the Company a written statement to such effect,
satisfactory to the Company in form and substance. If the Shares are registered
under the Securities Act, Grantee shall be relieved of the foregoing investment
representation and agreement and shall not be required to furnish the Company
with the foregoing written statement.

 

5.       Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Grantee except as hereinafter provided.

 

(a)          Repurchase Right on Termination Other Than for Cause. For the
purposes of this Section, a “Repurchase Event” shall mean an occurrence of one
of (i) termination of Grantee’s employment [or service as a director/consultant]
by the Company, voluntary or involuntary and with or without cause; (ii)
retirement or death of Grantee; (iii) bankruptcy of Grantee, which shall be
deemed to have occurred as of the date on which a voluntary or involuntary
petition in bankruptcy is filed with a court of competent jurisdiction; (iv)
dissolution of the marriage of Grantee, to the extent that any of the Shares are
allocated as the sole and separate property of Grantee’s spouse pursuant thereto
(in which case, this

 

Section shall only apply to the Shares so affected); or (v) any attempted
transfer by the Grantee of Shares, or any interest therein, in violation of this
Agreement. Upon the occurrence of a Repurchase Event, the Company shall have the
right (but not an obligation) to purchase all or any portion of the Shares of
Grantee, at a price equal to the fair value of the Shares as of the date of the
Repurchase Event.

 

(b)          Repurchase Right on Termination for Cause. In the event Grantee’s
employment [or service as a director/consultant] is terminated by the Company
“for cause” (as defined below), then the Company shall have the right (but not
an obligation) to purchase Shares of Grantee at a price equal to the Original
Value. Such right of the Company to purchase Shares shall apply to 100% of the
Shares for one (1) year from the date of this Agreement; and shall thereafter
lapse at the rate of twenty percent (20%) of the Shares on each anniversary of
the date of this Agreement. In addition, the Company shall have the right, in
the sole discretion of the Board and without obligation, to repurchase upon
termination for cause all or any portion of the Shares of Grantee, at a price
equal to the fair value of the Shares as of the date of termination, which right
is not subject to the foregoing lapsing of rights. Termination of employment [or
service as a director/consultant] “for cause” means (i) as to employees or
consultants, termination for cause, or as defined in the Plan, this Agreement or
in any employment [or consulting] agreement between the Company and Grantee, or
(ii) as to directors, removal pursuant to the Delaware corporation law. In the
event the Company elects to purchase the Shares, the stock certificates
representing the same shall forthwith be returned to the Company for
cancellation. 



 

C-2

 

 

(c)          Exercise of Repurchase Right. Any Repurchase Right under Paragraphs
4(a) or 4(b) shall be exercised by giving notice of exercise as provided herein
to Grantee or the estate of Grantee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination or
cessation of services as director, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Grantee for the Shares. If
the Company cannot purchase all such Shares because it is unable to meet the
financial tests set forth in the Delaware corporation law, the Company shall
have the right to purchase as many Shares as it is permitted to purchase under
such sections. Any Shares not purchased by the Company hereunder shall no longer
be subject to the provisions of this Section 5.

 

(d)          Right of First Refusal. In the event Grantee desires to transfer
any Shares during his or her lifetime, Grantee shall first offer to sell such
Shares to the Company. Grantee shall deliver to the Company written notice of
the intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Grantee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Grantee shall be under no obligation to sell any of the
offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Grantee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

 

(e)          Acceptance of Restrictions. Acceptance of the Shares shall
constitute the Grantee’s agreement to such restrictions and the legending of his
certificates with respect thereto. Notwithstanding such restrictions, however,
so long as the Grantee is the holder of the Shares, or any portion thereof, he
shall be entitled to receive all dividends declared on and to vote the Shares
and to all other rights of a shareholder with respect thereto.

 

(f)                        Permitted Transfers. Notwithstanding any provisions
in this Section 5 to the contrary, the Grantee may transfer Shares subject to
this Agreement to his or her parents, spouse, children, or grandchildren, or a
trust for the benefit of the Grantee or any such transferee(s); provided, that
such permitted transferee(s) shall hold the Shares subject to all the provisions
of this Agreement (all references to the Grantee herein shall in such cases
refer mutatis mutandis to the permitted transferee, except in the case of clause
(iv) of Section 5(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Grantee and the Company. 



 

C-3

 

 

(g)       Release of Restrictions on Shares. All rights and restrictions under
this Section 5 shall terminate five (5) years following the date of this
Agreement, or when the Company’s securities are publicly traded, whichever
occurs earlier.

 

6.       Representations and Warranties of the Grantee. This Agreement and the
issuance and grant of the Shares hereunder is made by the Company in reliance
upon the express representations and warranties of the Grantee, which by
acceptance hereof the Grantee confirms that:

 

(a)          The Shares granted to him pursuant to this Agreement are being
acquired by him for his own account, for investment purposes, and not with a
view to, or for sale in connection with, any distribution of the Shares. It is
understood that the Shares have not been registered under the Act by reason of a
specific exemption from the registration provisions of the Act which depends,
among other things, upon the bona fide nature of his representations as
expressed herein;

 

(b)         The Shares must be held by him indefinitely unless they are
subsequently registered under the Act and any applicable state securities laws,
or an exemption from such registration is available. The Company is under no
obligation to register the Shares or to make available any such exemption; and

 

(c)          Grantee further represents that Grantee has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition and to obtain additional information reasonably
necessary to verify the accuracy of such information,

 

(d)         Unless and until the Shares represented by this Grant are registered
under the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ’SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN STOCK AWARD AGREEMENT DATED ____________ BETWEEN THE COMPANY AND THE
ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS. 



 

C-4

 

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

 

(e)          Grantee understands that he or she will recognize income, for
Federal and state income tax purposes, in an amount equal to the amount by which
the fair market value of the Shares, as of the date of grant, exceeds the price
paid by Grantee, if any. The acceptance of the Shares by Grantee shall
constitute an agreement by Grantee to report such income in accordance with then
applicable law. Withholding for federal or state income and employment tax
purposes will be made, if and as required by law, from Grantee’s then current
compensation, or, if such current compensation is insufficient to satisfy
withholding tax liability, the Company may require Grantee to make a cash
payment to cover such liability.

 

7.       Stand-off Agreement. Grantee agrees that, in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Grantee shall not sell, short any sale of, loan, grant
an option for, or otherwise dispose of any of the Shares (other than Shares
included in the offering) without the prior written consent of the Company or
such managing underwriter, as applicable, for a period of at least one year
following the effective date of registration of such offering. This Section 8
shall survive any termination of this Agreement.

 

8.        Termination of Agreement. This Agreement shall terminate on the
occurrence of any one of the following events: (a) written agreement of all
parties to that effect; (b) a proposed dissolution or liquidation of the
Company, a merger or consolidation in which the Company is not the surviving
entity, or a sale of all or substantially all of the assets of the Company; (c)
the closing of any public offering of common stock of the Company pursuant to an
effective registration statement under the Securities Act; or (d) dissolution,
bankruptcy, or insolvency of the Company.

 

9.       Agreement Subject to Plan; Applicable Law. This Grant is made pursuant
to the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Grantee, at no charge, at the principal office of the Company. Any
provision of this Agreement inconsistent with the Plan shall be considered void
and replaced with the applicable provision of the Plan. This Grant shall be
governed by the laws of the State of Delaware and subject to the exclusive
jurisdiction of the courts therein.

 

10.       Miscellaneous.

 

(a)          Notices. Any notice required to be given pursuant to this Agreement
or the Plan shall be in writing and shall be deemed to have been duly delivered
upon receipt or, in the case of notices by the Company, five (5) days after
deposit in the U.S. mail, postage prepaid, addressed to Grantee at the last
address provided by Grantee for use in the Company’s records.



 

C-5

 

 

(b)          Entire Agreement. This instrument constitutes the sole agreement of
the parties hereto with respect to the Shares. Any prior agreements, promises or
representations concerning the Shares not included or reference herein shall be
of no force or effect. This Agreement shall be binding on, and shall inure to
the benefit of, the Parties hereto and their respective transferees, heirs,
legal representatives, successors, and assigns.

 

(c)          Enforcement. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of Delaware and subject to the exclusive
jurisdiction of the courts located in the State of Delaware. If Grantee attempts
to transfer any of the Shares subject to this Agreement, or any interest in them
in violation of the terms of this Agreement, the Company may apply to any court
for an injunctive order prohibiting such proposed transaction, and the Company
may institute and maintain proceedings against Grantee to compel specific
performance of this Agreement without the necessity of proving the existence or
extent of any damages to the Company. Any such attempted transaction shares in
violation of this Agreement shall be null and void.

 

(d)          Validity of Agreement. The provisions of this Agreement may be
waived, altered, amended, or repealed, in whole or in part, only on the written
consent of all parties hereto. It is intended that each Section of this
Agreement shall be viewed as separate and divisible, and in the event that any
Section shall be held to be invalid, the remaining Sections shall continue to be
in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. 

 

          COMPANY: APPLIED ENERGETICS, INC.     a Delaware corporation     By:  
    Name:       Title:             OPTIONEE:                 By:        
(signature)     Name:  

  

C-6

 

 

EXHIBIT D

 

APPLIED ENERGETICS, INC.  

RESTRICTED STOCK PURCHASE AGREEMENT

     

 

THIS RESTRICTED STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into
as of the date set forth below, by and between APPLIED ENERGETICS, INC. , a
Delaware corporation (the “Company”), and the employee, director or consultant
of the Company named in Section 1(b). (“Grantee”):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 

1.       Stock Purchase Information. 

            (a) Date of Agreement:       (b) Grantee:       (c) Number of
Shares:       (d) Purchase Price:    

 

2.       Acknowledgements.

 

(a)       Grantee is a [employee/director/consultant] of the Company.

 

(b)       The Company has adopted a 2018 Incentive Stock Plan (the “Plan”) under
which the Company’s common stock (“Stock”) may be offered to officers,
employees, directors and consultants pursuant to a registration statement filed
under and in compliance with the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption therefrom.

 

(c)       The Grantee desires to purchase shares of the Company’s common stock
on the terms and conditions set forth herein.

 

3.       Purchase of Shares. The Company hereby agrees to sell and Grantee
hereby agrees to purchase, upon and subject to the terms and conditions herein
stated, the number of shares of Stock set forth in Section 1(c) (the “Shares”),
at the price per Share set forth in Section 1(d) (the “Price”). For the purpose
of this Agreement, the terms “Share” or “Shares” shall include the original
Shares plus any shares derived therefrom, regardless of the fact that the
number, attributes or par value of such Shares may have been altered by reason
of any recapitalization, subdivision, consolidation, stock dividend or amendment
of the corporate charter of the Company. The number of Shares covered by this
Agreement shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a recapitalization, subdivision or
consolidation of shares or the payment of a stock dividend, or any other
increase or decrease in the number of such shares effected without receipt of
consideration by the Company.

 

D-1

 

 

4.       Investment Intent. Grantee represents and agrees that Grantee is
accepting the Shares for the purpose of investment and not with a view to, or
for resale in connection with, any distribution thereof; and that, if requested,
Grantee shall furnish to the Company a written statement to such effect,
satisfactory to the Company in form and substance. If the Shares are registered
under the Securities Act, Grantee shall be relieved of the foregoing investment
representation and agreement and shall not be required to furnish the Company
with the foregoing written statement.

 

5.       Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Grantee except as hereinafter provided.

 

(a)          Repurchase Right on Termination Other Than for Cause. For the
purposes of this Section, a “Repurchase Event” shall mean an occurrence of one
of (i) termination of Grantee’s employment [or service as a director/consultant]
by the Company, voluntary or involuntary and with or without cause; (ii)
retirement or death of Grantee; (iii) bankruptcy of Grantee, which shall be
deemed to have occurred as of the date on which a voluntary or involuntary
petition in bankruptcy is filed with a court of competent jurisdiction; (iv)
dissolution of the marriage of Grantee, to the extent that any of the Shares are
allocated as the sole and separate property of Grantee’s spouse pursuant thereto
(in which case, this Section shall only apply to the Shares so affected); or (v)
any attempted transfer by the Grantee of Shares, or any interest therein, in
violation of this Agreement. Upon the occurrence of a Repurchase Event, the
Company shall have the right (but not an obligation) to repurchase all or any
portion of the Shares of Grantee at a price equal to the fair value of the
Shares as of the date of the Repurchase Event.

 

(b)          Repurchase Right on Termination for Cause. In the event Grantee’s
employment [or service as a director/consultant] is terminated by the Company
“for cause” (as defined below), then the Company shall have the right (but not
an obligation) to repurchase Shares of Grantee at a price equal to the Price.
Such right of the Company to repurchase Shares shall apply to 100% of the Shares
for one (1) year from the date of this Agreement; and shall thereafter lapse at
the rate of twenty percent (20%) of the Shares on each anniversary of the date
of this Agreement. In addition, the Company shall have the right, in the sole
discretion of the Board and without obligation, to repurchase upon termination
for cause all or any portion of the Shares of Grantee, at a price equal to the
fair value of the Shares as of the date of termination, which right is not
subject to the foregoing lapsing of rights. Termination of employment [or
service as a director/consultant] “for cause” means (i) as to employees and
consultants, termination for cause, or as defined in the Plan, this Agreement or
in any employment [or consulting] agreement between the Company and Grantee, or
(ii) as to directors, removal pursuant to the Delaware corporation law. In the
event the Company elects to repurchase the Shares, the stock certificates
representing the same shall forthwith be returned to the Company for
cancellation.

 

D-2

 

 

(c)          Exercise of Repurchase Right. Any Repurchase Right under Paragraphs
4(a) or 4(b) shall be exercised by giving notice of exercise as provided herein
to Grantee or the estate of Grantee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Grantee for the Shares. If
the Company cannot purchase all such Shares because it is unable to meet the
financial tests set forth in the Delaware corporation law, the Company shall
have the right to purchase as many Shares as it is permitted to purchase under
such sections. Any Shares not purchased by the Company hereunder shall no longer
be subject to the provisions of this Section 5.

 

(d)          Right of First Refusal. In the event Grantee desires to transfer
any Shares during his or her lifetime, Grantee shall first offer to sell such
Shares to the Company. Grantee shall deliver to the Company written notice of
the intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Grantee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Grantee shall be under no obligation to sell any of the
offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Grantee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

 

(e)          Acceptance of Restrictions. Acceptance of the Shares shall
constitute the Grantee’s agreement to such restrictions and the legending of his
certificates with respect thereto. Notwithstanding such restrictions, however,
so long as the Grantee is the holder of the Shares, or any portion thereof, he
shall be entitled to receive all dividends declared on and to vote the Shares
and to all other rights of a shareholder with respect thereto.

 

D-3

 

 

(f)           Permitted Transfers. Notwithstanding any provisions in this
Section 5 to the contrary, the Grantee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Grantee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Grantee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 5(a) wherein the permitted transfer shall be deemed to be rescinded);
and provided further, that notwithstanding any other provisions in this
Agreement, a permitted transferee may not, in turn, make permitted transfers
without the written consent of the Grantee and the Company.

 

(g)          Release of Restrictions on Shares. All rights and restrictions
under this Section 5 shall terminate five (5) years following the date upon
which the Company receives the full Price as set forth in Section 3, or when the
Company’s securities are publicly traded, whichever occurs earlier.

 

5.       Representations and Warranties of the Grantee. This Agreement and the
issuance and grant of the Shares hereunder is made by the Company in reliance
upon the express representations and warranties of the Grantee, which by
acceptance hereof the Grantee confirms that:

 

(a)          The Shares granted to him pursuant to this Agreement are being
acquired by him for his own account, for investment purposes, and not with a
view to, or for sale in connection with, any distribution of the Shares. It is
understood that the Shares have not been registered under the Act by reason of a
specific exemption from the registration provisions of the Act which depends,
among other things, upon the bona fide nature of his representations as
expressed herein;

 

(b)          The Shares must be held by him indefinitely unless they are
subsequently registered under the Act and any applicable state securities laws,
or an exemption from such registration is available. The Company is under no
obligation to register the Shares or to make available any such exemption; and

 

(c)          Grantee further represents that Grantee has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition and to obtain additional information reasonably
necessary to verify the accuracy of such information;

 

D-4

 

 

(d)         Unless and until the Shares represented by this Grant are registered
under the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ’SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN RESTRICTED STOCK PURCHASE AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

 

(e)          Grantee understands that he or she will recognize income, for
Federal and state income tax purposes, in an amount equal to the amount by which
the fair market value of the Shares, as of the date of Grant, exceeds the price
paid by Grantee. The acceptance of the Shares by Grantee shall constitute an
agreement by Grantee to report such income in accordance with then applicable
law. Withholding for federal or state income and employment tax purposes will be
made, if and as required by law, from Grantee’s then current compensation, or,
if such current compensation is insufficient to satisfy withholding tax
liability, the Company may require Grantee to make a cash payment to cover such
liability.

 

7.       Stand-off Agreement. Grantee agrees that, in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Grantee shall not sell, short any sale of, loan, grant
an option for, or otherwise dispose of any of the Shares (other than Shares
included in the offering) without the prior written consent of the Company or
such managing underwriter, as applicable, for a period of at least one year
following the effective date of registration of such offering. This Section 8
shall survive any termination of this Agreement.

 

8.       Termination of Agreement. This Agreement shall terminate on the
occurrence of any one of the following events: (a) written agreement of all
parties to that effect; (b) a proposed dissolution or liquidation of the
Company, a merger or consolidation in which the Company is not the surviving
entity, or a sale of all or substantially all of the assets of the Company; (c)
the closing of any public offering of common stock of the Company pursuant to an
effective registration statement under the Act; or (d) dissolution, bankruptcy,
or insolvency of the Company.

 

9.       Agreement Subject to Plan; Applicable Law. This Grant is made pursuant
to the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Grantee, at no charge, at the principal office of the Company. Any
provision of this Agreement inconsistent with the Plan shall be considered void
and replaced with the applicable provision of the Plan. This Grant shall be
governed by the laws of the State of Delaware and subject to the exclusive
jurisdiction of the courts therein.

 

D-5

 

 

10.       Miscellaneous.

 

(a)          Notices. Any notice required to be given pursuant to this Agreement
or the Plan shall be in writing and shall be deemed to have been duly delivered
upon receipt or, in the case of notices by the Company, five (5) days after
deposit in the U.S. mail, postage prepaid, addressed to Grantee at the last
address provided by Grantee for use in the Company’s records.

 

(b)          Entire Agreement. This instrument constitutes the sole agreement of
the parties hereto with respect to the Shares. Any prior agreements, promises or
representations concerning the Shares not included or reference herein shall be
of no force or effect. This Agreement shall be binding on, and shall inure to
the benefit of, the Parties hereto and their respective transferees, heirs,
legal representatives, successors, and assigns.

 

(c)          Enforcement. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of Delaware and subject to the exclusive
jurisdiction of the courts located in the State of Delaware. If Grantee attempts
to transfer any of the Shares subject to this Agreement, or any interest in them
in violation of the terms of this Agreement, the Company may apply to any court
for an injunctive order prohibiting such proposed transaction, and the Company
may institute and maintain proceedings against Grantee to compel specific
performance of this Agreement without the necessity of proving the existence or
extent of any damages to the Company. Any such attempted transaction shares in
violation of this Agreement shall be null and void.

 

(d)         Validity of Agreement. The provisions of this Agreement may be
waived, altered, amended, or repealed, in whole or in part, only on the written
consent of all parties hereto. It is intended that each Section of this
Agreement shall be viewed as separate and divisible, and in the event that any
Section shall be held to be invalid, the remaining Sections shall continue to be
in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. 

          COMPANY: APPLIED ENERGETICS, INC., a Delaware corporation     By:    
  Name:       Title:     OPTIONEE:         By:         (signature)     Name:  

 

D-6